 

Vertex Energy, Inc. 8-K

 

Exhibit 10.2

 

 

 

 

 

Vertex Energy, Inc.

 

AND

 

THE PURCHASERS NAMED HEREIN

 

 

____________________________________________________________

 

 

UNIT PURCHASE AGREEMENT

 

____________________________________________________________

 

 

May 10, 2016

 

 

 

Vertex EnerGy, Inc.

UNIT PURCHASE AGREEMENT

 

This Unit Purchase Agreement (this “Agreement”) is made as of May 10, 2016 by
and between Vertex Energy, Inc., a Nevada corporation with its principal office
at 1331 Gemini Street, Suite 250, Houston, Texas 77058 (the “Company”), and
those purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time (each a “Purchaser”, and collectively, the
“Purchasers”).

Recitals

A.

The Company has authorized the sale and issuance (the “Offering”) of units
consisting of (i) one share of Amended and Restated Series B1 Convertible
Preferred Stock of the Company, $0.001 par value per share (the “Preferred
Stock”) and (ii) one warrant to purchase 0.25 of a share of common stock of the
Company, $0.001 par value per share (the “Common Stock”), in the form attached
hereto as Exhibit B (each a “Warrant” and together with the Preferred Stock, a
“Unit”).

B.

Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the “Securities Act”)
and Rule 506(b) promulgated thereunder, the Company desires to sell to the
Purchasers listed on the attached Exhibit A, as such exhibit may be amended from
time to time, and such Purchasers, severally and not jointly, desire to purchase
from the Company that aggregate number of Units set forth opposite such
Purchaser’s name on Exhibit A, on the terms and subject to the conditions set
forth in this Agreement.

Terms and Conditions

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

1.

Purchase of the Units.

1.1

Agreement to Sell and Purchase. At the Closing (as hereinafter defined), the
Company will issue and sell to each of the Purchasers, and each Purchaser will,
severally and not jointly, purchase from the Company, the number of Units set
forth opposite such Purchaser’s name on Exhibit A for an aggregate purchase
price set forth opposite such Purchaser’s name on Exhibit A (the “Purchase
Price”). The Warrants shall be in the form attached hereto as Exhibit B. The
purchase price per Unit is set forth on the signature page hereto.

1.2

Placement Agent Fee. The Purchasers acknowledge that the Company intends to pay
to Craig-Hallum Capital Group LLC, in its capacity as the placement agent for
the Offering (the “Placement Agent”), a fee in respect of the sale of the Units
to any Purchaser. The Company shall indemnify and hold harmless the Purchasers
from and against all fees, commissions, or other payments owing by the Company
to the Placement Agent or any other persons from or acting on behalf of the
Company hereunder.

1.3

Closing; Closing Date. The completion of the sale and purchase of the Units (the
“Closing”) shall be held at 9:00 a.m. (Central Time) as soon as practicable
following the satisfaction of the conditions set forth in Section 4 (the
“Closing Date”), at the offices of The Loev Law Firm, PC, 6300 West Loop South,
Suite 280, Bellaire, Texas 77401 or at such other time and place as the Company
and Purchasers may agree.

1.4

Delivery of the Units. At the Closing, subject to the terms and conditions
hereof, the Company will deliver to each Purchaser a stock certificate or
certificates and Warrant or Warrants, in such denominations and registered in
such names as such Purchaser may designate by notice to the Company,
representing the Units, dated as of the Closing Date (each a “Certificate”),
against payment of the purchase price therefor by cash in the form of wire
transfer, unless other means of payment shall have been agreed upon by the
Purchasers and the Company.

 

 Page 1

 

2.

Representations and Warranties of the Company. The Company hereby represents and
warrants to each Purchaser:

2.1

Authorization. All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement has been taken. The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under the terms of this Agreement; subject to the approval of the
holders of the Series B Stock (as defined below) in the manner and form required
by the Amended and Restated Certificate of Designation (the “Series B CoD”)
relating to the Series B Stock (the “Series B Approval”). At the Closing, the
Company will have the requisite corporate power to issue and sell the Units, the
Preferred Stock, the Warrants, the Common Stock issuable upon the conversion of
the Preferred Stock (the “Conversion Shares”) and the Common Stock issuable upon
exercise of the Warrants (the “Warrant Shares”, together with the Conversion
Shares, the “Underlying Shares”, and together with the Units, the Preferred
Stock and the Warrants, the “Securities”). This Agreement and the Warrants have
been duly authorized, executed and delivered by the Company, and constitute a
valid, legal and binding obligation of the Company, enforceable in accordance
with their terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.

2.2

No Conflicts. The execution, delivery and performance of this Agreement and,
subject to fulfillment of the applicable conditions, the consummation of the
transactions herein contemplated (which for all purposes herein shall include
issuance and exercise of the Warrants, conversion of the Preferred Stock and the
purchase of certain shares of Series B Stock (as defined below) as described on
the signature page hereof) will not (A) conflict with or result in a material
breach or violation of any of the terms or provisions of, or constitute a
material default under, or result in the creation or imposition of any material
lien, charge or encumbrance upon any property or assets of the Company pursuant
to any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, (B)
result in any violation of the provisions of the Company’s charter or by-laws or
(C) result in the violation of any law or statute or any judgment, order, rule,
regulation or decree of any court or arbitrator or federal, state, local or
foreign governmental agency or regulatory authority having jurisdiction over the
Company or any of its subsidiaries or any of their properties or assets (each, a
“Governmental Authority”) or the rules of the Principal Market. No consent,
approval, authorization or order of, or registration or filing with any
Governmental Authority is required for the execution, delivery and performance
of this Agreement or for the consummation of the transactions contemplated
hereby, including the issuance or sale of the Securities by the Company, other
than such as have been made or obtained and that remain in full force and
effect, and except for the filing of a Form D or any filings required to be made
under state securities laws.

2.3

Articles of Incorporation; Bylaws. The Company has made available to the
Purchasers true, correct and complete copies of the Articles of Incorporation
and Bylaws of the Company, as in effect on the date hereof.

2.4

Organization, Good Standing and Qualification. Each of the Company and its
subsidiaries has been duly organized and is validly existing as a corporation in
good standing under the laws of its jurisdiction of incorporation. Each of the
Company and its subsidiaries has full corporate power and authority to own its
properties and conduct its business as currently being carried on and as
described in the Company SEC Documents (as defined below), and is duly qualified
to do business as a foreign corporation in good standing in each jurisdiction in
which it owns or leases real property or in which the conduct of its business
makes such qualification necessary and in which the failure to so qualify would
have a material adverse effect upon the business, prospects, management,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole (“Material
Adverse Effect”).



 Page 2

 

 

2.5

SEC Filings; Financial Statements. As used herein, the “Company SEC Documents”
means all reports, schedules, forms, statements and other documents filed or
furnished, as applicable, by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since December 31, 2014, including
the exhibits thereto and documents incorporated by reference therein. As of
their respective filing dates, the Company SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder, and none of the Company SEC Documents, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made not misleading.
The consolidated financial statements contained in the Company SEC Documents:
(i) complied in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC applicable thereto; (ii) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods covered, except as may be indicated in
the notes to such financial statements and (in the case of unaudited statements)
as permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iii) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations cash flows and the changes in stockholders’
equity of the Company and its subsidiaries for the periods covered thereby.
There is no transaction, arrangement, or other relationship between the Company
(or any of its subsidiaries) and an unconsolidated or other off balance sheet
entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed. Except as set forth in the Company SEC
Documents filed prior to the date hereof, subsequent to January 1, 2016, neither
the Company nor any of its subsidiaries has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions, or
declared or paid any dividends or made any distribution of any kind with respect
to its capital stock; and there has not been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
the issuance of equity compensation awards under the Company’s equity
compensation plans or shares upon the exercise of outstanding options or
warrants or upon the conversion of outstanding shares of convertible preferred
stock), or any material change in the short-term or long-term debt, or any
issuance of options, warrants, convertible securities or other rights to
purchase the capital stock, of the Company (other than issuances of equity
compensation awards under the Company’s equity compensation plans) or any of its
subsidiaries, or any material adverse change in the condition (financial or
otherwise), business, prospects, management, properties, operations or results
of operations of the Company and its subsidiaries, taken as a whole (“Material
Adverse Change”) or any development which could reasonably be expected to result
in any Material Adverse Change.

2.6

Capitalization. The authorized capital stock of the Company consists of (i)
750,000,000 shares of Common Stock, of which (A) 29,765,702 shares were issued
and 28,506,774 shares were outstanding as of the date of this Agreement, and (B)
7,140,717 shares were reserved for issuance upon the exercise or conversion, as
the case may be, of outstanding options, warrants or other convertible
securities (other than the Company’s convertible preferred stock discussed
below) as of the date of this Agreement; and (ii) 50,000,000 shares of preferred
stock, 5,000,000 of which have been designated Series A Preferred Stock (the
“Series A Stock”), 2,000,000 of which have been designated Series B Preferred
Stock (the “Series B Stock”), 17,000,000 of which have been designated Series B1
Preferred Stock (the “Series B1 Stock”) and 44,000 of which have been designated
as Series C Convertible Preferred Stock (the “Series C Stock”). As of the date
of this Agreement, (1) 492,716 shares of Series A Stock are issued and
outstanding, (2) 8,407,492 shares of Series B Stock are issued and outstanding,
(3) no shares of Series B1 Stock are issued and outstanding, (4) 44,000 shares
of Series C Convertible Preferred Stock are issued and outstanding, and (5) no
shares of Series A Stock, Series B Stock, Series B1 Stock, or Series C Stock are
reserved for issuance upon the exercise or conversion, as the case may be, of
outstanding options, warrants or other convertible securities. All of the issued
and outstanding shares of capital stock of the Company, including the
outstanding shares of Common Stock, Series A Stock, Series B Stock and Series C
Stock, are duly authorized and validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state and foreign securities
laws, were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities that have not been waived
in writing, and the holders thereof are not subject to personal liability by
reason of being such holders. The Securities are duly authorized and, when
issued, sold and delivered and paid for in accordance with the terms of this
Agreement, the Preferred Stock or the Warrants, as the case may be, will be duly
and validly authorized and issued, fully paid and nonassessable, free from all
taxes, liens, claims, encumbrances and charges with respect to the issue thereof
and the holders thereof will not be subject to personal liability to the Company
or its stockholders by reason of being such holders; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws or as otherwise set forth herein. The issuance, sale and
delivery of the Units and the Underlying Shares in accordance with the terms of
this Agreement, the Preferred Stock or the Warrant, as the case may be, will not
be subject to preemptive rights of stockholders of the Company. The Conversion
Shares have been duly reserved for issuance pursuant to the terms set forth in
the certificate of designation of the Preferred Stock (the “Certificate of
Designation”), in the form attached hereto as Exhibit C. The Warrant Shares have
been duly reserved for issuance upon exercise of the Warrants. All of the issued
and outstanding shares of capital stock of the Company’s subsidiaries have been
duly and validly authorized and issued and are fully paid and nonassessable,
and, except as otherwise described in the Company SEC Documents, the Company
owns of record and beneficially, free and clear of any security interests,
claims, liens, proxies, equities or other encumbrances, all of the issued and
outstanding shares of such stock. Except as described in the Company SEC
Documents, there are no options, warrants, agreements, contracts or other rights
in existence to purchase or acquire from the Company or any subsidiaries of the
Company any shares of the capital stock of the Company or any subsidiaries of
the Company (other than issuances of equity compensation awards under the
Company’s equity compensation plans). The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Company SEC Documents
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights. There are no anti-dilution or
price adjustment provisions, co-sale rights, registration rights, rights of
first refusal or other similar rights contained in the terms governing any
outstanding security of the Company that will be triggered by the issuance of
the Securities, except as disclosed in the SEC Documents.



 Page 3

 

 

2.7

Ownership of Other Entities. Other than the subsidiaries of the Company listed
in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2015, the Company, directly or indirectly, owns no capital
stock or other equity or ownership or proprietary interest in any corporation,
partnership, association, trust or other entity.

2.8

Offering. Assuming the accuracy of the representations of the Purchasers in
Section 3.3 of this Agreement, on the Closing Date and solely as this Section
2.8 relates to the issue and sale of (i) the Warrant Shares on the date(s) of
exercise of the Warrant, and (ii) the Conversion Shares on the date(s) of
conversion of the Preferred Stock, the offer, issue and sale of the Units and
issuance of the Warrant Shares upon exercise of the Warrant (assuming no change
in applicable law prior to the date the Warrant Shares are issued) and the
Conversion Shares upon conversion of Preferred Stock, are and will be exempt
from the registration and prospectus delivery requirements of the Securities Act
and have been or will be registered or qualified (or are or will be exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws. Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act of the issuance of the Units to the Purchasers, the
issuance of the Warrant Shares upon exercise of the Warrants or the issuance of
the Conversion Shares upon the conversion of Preferred Stock. Other than the
Company SEC Documents, the Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with the offering
and sale of the Units or Underlying Shares. The Company has not taken any action
to sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer, issuance or sale of the Units, the issuance of the
Warrant Shares upon exercise of the Warrants or the issuance of Conversion
Shares upon the conversion of Preferred Stock within the provisions of Section 5
of the Securities Act, unless such offer, issuance or sale was or shall be
within the exemptions of Section 4 of the Securities Act. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.



 Page 4

 

 

2.9

Litigation. Except as set forth in the Company SEC Documents, there is not
pending or, to the knowledge of the Company, threatened or contemplated, any
action, suit or proceeding (a) to which the Company or any of its subsidiaries
is a party or (b) which has as the subject thereof any officer or director of
the Company, any employee benefit plan sponsored by the Company or any property
or assets owned or leased by the Company before or by any court or Governmental
Authority, or any arbitrator, which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change, or would
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement or which are otherwise material in the context
of the sale of the Securities. There are no current or, to the knowledge of the
Company, pending, legal, governmental or regulatory actions, suits or
proceedings (x) to which the Company or any of its subsidiaries is subject or
(y) which has as the subject thereof any officer or director of the Company, any
employee plan sponsored by the Company or any property or assets owned or leased
by the Company, that are required to be described in the Company SEC Documents
by the Securities Exchange Act of 1934 (the “Exchange Act”) or by the rules and
regulations thereunder and that have not been so described.

2.10

Compliance. The Company and its subsidiaries hold, and are operating in
compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority or self-regulatory body required for the conduct
of their business, and all such franchises, grants, authorizations, licenses,
permits, easements, consents, certifications and orders are valid and in full
force and effect; and neither the Company nor any of its subsidiaries have
received notice of any revocation or modification of any such franchise, grant,
authorization, license, permit, easement, consent, certification or order or has
reason to believe that any such franchise, grant, authorization, license,
permit, easement, consent, certification or order will not be renewed in the
ordinary course; and the Company and its subsidiaries are in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees.

2.11

Ownership of Assets. The Company and its subsidiaries have good and marketable
title to all property (whether real or personal) described in the Company SEC
Documents as being owned by them, in each case free and clear of all liens,
claims, security interests, other encumbrances or defects except such as are
immaterial to the Company or described in the Company SEC Documents or the
exhibits thereto. The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company or any of
its subsidiaries.

2.12

Intellectual Property. The Company and its subsidiaries own, possess, have a
valid license to or can acquire on reasonable terms, all Intellectual Property
necessary for the conduct of the Company’s and its subsidiaries’ business as now
conducted or as described in the Company SEC Documents to be conducted.
Furthermore, (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property; (B) there is no pending or, to the knowledge of the Company,
threatened, action, suit, proceeding or claim by others challenging the
Company’s or any of its subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (C) the Intellectual Property owned by the Company and
any of its subsidiaries, and to the knowledge of the Company, the Intellectual
Property licensed to the Company and any of its subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such claim; (D) there
is no pending or threatened action, suit, proceeding or claim by others that the
Company or any of its subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property or other proprietary rights of others,
neither the Company nor any of its subsidiaries has received any written notice
of such claim and the Company is unaware of any other fact which would form a
reasonable basis for any such claim; and (E) to the Company’s knowledge, no
employee of the Company or any of its subsidiaries is in or has ever been in
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company nor any of its subsidiaries or actions undertaken by
the employee while employed with the Company or any of its subsidiaries, except
as such violation would not result in a Material Adverse Effect. “Intellectual
Property” means all patents, patent applications, trade and service marks, trade
and service mark registrations, trade names, copyrights, licenses, inventions,
trade secrets, domain names, technology, know-how and other intellectual
property.



 Page 5

 

 

2.13

No Violations or Defaults. Neither the Company nor any of its subsidiaries is in
violation of its respective charter, by-laws or other organizational documents,
or in breach of or otherwise in default, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default in the
performance of any material obligation, agreement or condition contained in any
bond, debenture, note, indenture, loan agreement or any other material contract,
lease or other instrument to which it is subject or by which any of them may be
bound, or to which any of the material property or assets of the Company or any
of its subsidiaries is subject.

2.14

Taxes. The Company and its subsidiaries have timely filed all federal, state,
local and foreign income and franchise tax returns required to be filed and are
not in default in the payment of any material taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
the Company or its subsidiaries is contesting in good faith. There is no pending
dispute with any taxing authority relating to any of such returns, and the
Company has no knowledge of any liability for any tax to be imposed upon the
properties or assets of the Company for which there is not an adequate reserve
reflected in the Company’s financial statements included in the Company SEC
Documents.

2.15

Exchange Listing and Exchange Act Registration. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and is included or approved for
listing on the Nasdaq Capital Market (the “Principal Market”) and the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the Exchange Act or delisting the
Common Stock from the Principal Market nor has the Company received any
notification that the Commission or the Principal Market is contemplating
terminating such registration or listing. The Company has complied in all
material respects with the applicable requirements of the Principal Market for
maintenance of inclusion of the Common Stock thereon.

2.16

Internal Controls. The Company and its subsidiaries maintain a system of
internal accounting controls designed to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Except as disclosed in the
Company SEC Documents, the Company’s internal control over financial reporting
is effective and none of the Company, its board of directors and audit committee
is aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the Public Company Accounting Oversight Board) in its internal
control over financial reporting, or any fraud, whether or not material, that
involves management or other employees of the Company and its subsidiaries who
have a significant role in the Company’s internal controls; and since the end of
the latest audited fiscal year, and except as otherwise disclosed in the SEC
Documents, there has been no change in the Company’s internal control over
financial reporting (whether or not remediated) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company’s board of directors has, subject to the
exceptions, cure periods and the phase in periods specified in the applicable
stock exchange rules (“Exchange Rules”), validly appointed an audit committee to
oversee internal accounting controls whose composition satisfies the applicable
requirements of the Exchange Rules and the Company’s board of directors and/or
the audit committee has adopted a charter that satisfies the requirements of the
Exchange Rules.



 Page 6

 

 

2.17

No Brokers. Except for any fees payable to the Placement Agent, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based on arrangements made by the Company.

2.18

Insurance. The Company carries, or is covered by, insurance from insurers with
appropriately rated claims paying abilities in such amounts and covering such
risks as is adequate for the conduct of its business and the value of its
properties and as is customary for companies engaged in similar businesses in
similar industries; all policies of insurance and any fidelity or surety bonds
insuring the Company or any of its subsidiaries or its business, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; there are no claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any of its subsidiaries have been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

2.19

Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

2.20

Sarbanes-Oxley Act. The Company is in compliance with all applicable provisions
of the Sarbanes-Oxley Act and the rules and regulations of the Commission
thereunder.

2.21

Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the
Exchange Act) which are designed to provide reasonable assurance that material
information relating to the Company, including its subsidiaries, is made known
to the principal executive officer and the principal financial officer. The
Company has utilized such controls and procedures in preparing and evaluating
the disclosures in the Company SEC Documents.

2.22

Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
subsidiaries, its affiliates and any of their respective officers, directors,
supervisors, managers, agents, or employees, has not violated, its participation
in the offering will not violate, and the Company has instituted and maintains
policies and procedures designed to ensure continued compliance with, each of
the following laws: (a) anti-bribery laws, including but not limited to, any
applicable law, rule, or regulation of any locality, including but not limited
to any law, rule, or regulation promulgated to implement the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, signed December 17, 1997, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any other law, rule or regulation of
similar purposes and scope, (b) anti-money laundering laws, including but not
limited to, applicable federal, state, international, foreign or other laws,
regulations or government guidance regarding anti-money laundering, including,
without limitation, Title 18 US. Code section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any Executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
United Nations Participation Act and the Syria Accountability and Lebanese
Sovereignty Act, all as amended, and any Executive Order, directive, or
regulation pursuant to the authority of any of the foregoing, including the
regulations of the United States Treasury Department set forth under 31 CFR,
Subtitle B, Chapter V, as amended, or any orders or licenses issued thereunder.



 Page 7

 

 

2.23

OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer or employee of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury.

2.24

Affiliate Transactions. To the Company’s knowledge, no transaction has occurred
between or among the Company and any of its subsidiaries, on the one hand, and
any of the Company’s officers, directors or 5% stockholders or any affiliate or
affiliates of any such officer, director or 5% stockholders that is required to
be described that is not so described in the Company SEC Documents. The Company
has not, directly or indirectly, extended or maintained credit, or arranged for
the extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any of its directors or executive officers in violation
of applicable laws, including Section 402 of the Sarbanes-Oxley Act.

2.25

Compliance with Environmental Laws. Neither the Company nor any of its
subsidiaries is in violation of any statute, any rule, regulation, decision or
order of any Governmental Authority or any court, domestic or foreign, relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “Environmental Laws”), owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim would
individually or in the aggregate, have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
claim. Neither the Company nor any of its subsidiaries anticipates incurring any
material capital expenditures relating to compliance with Environmental Laws.

2.26

Compliance with Occupational Laws. The Company and its subsidiaries (A) are in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all Governmental Authorities (including pursuant to the
Occupational Health and Safety Act) relating to the protection of human health
and safety in the workplace (“Occupational Laws”); (B) have received all
material permits, licenses or other approvals required of it under applicable
Occupational Laws to conduct its business as currently conducted; and (C) are in
compliance, in all material respects, with all terms and conditions of such
permit, license or approval. No action, proceeding, revocation proceeding, writ,
injunction or claim is pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries relating to Occupational Laws,
and the Company does not have knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings.

2.27

ERISA and Employee Benefits Matters. (i) To the knowledge of the Company, no
“prohibited transaction” as defined under Section 406 of ERISA or Section 4975
of the Code and not exempt under ERISA Section 408 and the regulations and
published interpretations thereunder has occurred with respect to any Employee
Benefit Plan. At no time has the Company or any ERISA Affiliate maintained,
sponsored, participated in, contributed to or has or had any liability or
obligation in respect of any Employee Benefit Plan subject to Part 3 of Subtitle
B of Title I of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Company or any ERISA Affiliate has incurred or could
incur liability under Section 4063 or 4064 of ERISA. No Employee Benefit Plan
provides or promises, or at any time provided or promised, retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law. Each Employee Benefit Plan is and has been operated in material
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code and, to the knowledge of the Company, no event has occurred
(including a “reportable event” as such term is defined in Section 4043 of
ERISA) and no condition exists that would subject the Company or any ERISA
Affiliate to any material tax, fine, lien, penalty or liability imposed by
ERISA, the Code or other applicable law. Each Employee Benefit Plan intended to
be qualified under Code Section 401(a) is so qualified and has a favorable
determination or opinion letter from the IRS upon which it can rely, and any
such determination or opinion letter remains in effect and has not been revoked;
to the knowledge of the Company, nothing has occurred since the date of any such
determination or opinion letter that is reasonably likely to adversely affect
such qualification; (ii) with respect to each Foreign Benefit Plan, such Foreign
Benefit Plan (A) if intended to qualify for special tax treatment, meets, in all
material respects, the requirements for such treatment, and (B) if required to
be funded, is funded to the extent required by applicable law, and with respect
to all other Foreign Benefit Plans, adequate reserves therefore have been
established on the accounting statements of the applicable Company or its
subsidiaries; (iii) the Company does not have any obligations under any
collective bargaining agreement with any union and no organization efforts are
underway with respect to Company employees. As used in this Agreement, “Code”
means the Internal Revenue Code of 1986, as amended; “Employee Benefit Plan”
means any “employee benefit plan” within the meaning of Section 3(3) of ERISA,
including, without limitation, all stock purchase, stock option, stock-based
severance, employment, change-in-control, medical, disability, fringe benefit,
bonus, incentive, deferred compensation, employee loan and all other employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA, under which (A) any current or former employee, director
or independent contractor of the Company or any of its subsidiaries has any
present or future right to benefits and which are contributed to, sponsored by
or maintained by the Company or any of its subsidiaries or (B) the Company or
any of its subsidiaries has had or has any present or future obligation or
liability; “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended; “ERISA Affiliate” means any member of the company’s controlled group as
defined in Code Section 414(b), (c), (m) or (o); and “Foreign Benefit Plan”
means any Employee Benefit Plan established, maintained or contributed to
outside of the United States of America or which covers any employee working or
residing outside of the United States.



 Page 8

 

 

2.28

Labor Matters. No labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers, that
could have a Material Adverse Effect.

2.29

Statistical Information. Any third-party statistical and market-related data
included in the Company SEC Documents are based on or derived from sources that
the Company believes to be reliable and accurate in all material respects.

2.30

Forward-looking Statements.

2.31

Transfer Taxes. On the Closing Date, all stock transfer or other taxes (other
than income taxes) that are required to be paid in connection with the sale and
transfer of the Securities hereunder will be, or will have been, fully paid or
provided for by the Company and the Company will have complied with all laws
imposing such taxes.

2.32

No General Solicitation. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Securities.

2.33

Application of Takeover Protections; Rights Agreement. The Company and its board
of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter or the laws of the
jurisdiction of its formation which is or could become applicable to any
Purchaser as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
Purchaser’s ownership of the Securities. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.



 Page 9

 

 

2.34

No Manipulation; Disclosure of Information. The Company has not taken and will
not take any action designed to or that might reasonably be expected to cause or
result in an unlawful manipulation of the price of the Common Stock or the
Preferred Stock to facilitate the sale or resale of the Units. The Company
confirms that, with the exception of the proposed sale of the Securities as
contemplated herein, neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, non-public information. The
Company understands and confirms that the Purchasers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. All disclosures provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby furnished by the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

2.35

Certain Acknowledgements. Anything in this Agreement or elsewhere herein to the
contrary notwithstanding (except for Sections 3.7 and 6.11 hereof), it is
understood and acknowledged by the Company that: (i) none of the Purchasers has
been asked by the Company to agree, nor has any Purchaser agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) past or future open market or other
transactions by any Purchaser, specifically including, without limitation, Short
Sales (as defined below) or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities; (iii) any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, and (z) such hedging
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach hereof.

2.36

No Additional Agreements. Other than with respect to closing mechanics, the
Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser or other person to purchase
Securities on terms more favorable to such person than as set forth herein.

2.37

No “Bad Actor” Disqualification. The Company has exercised reasonable care, in
accordance with SEC rules and guidance, and has conducted a factual inquiry, the
nature and scope of which reflect reasonable care under the relevant facts and
circumstances, to determine whether any Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (“Disqualification Events”). To
the Company’s knowledge, after conducting such sufficiently diligent factual
inquiries, no Covered Person is subject to a Disqualification Event, except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the
Securities Act. The Company has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Securities
Act) connected with the Company in any capacity at the time of the sale of the
Units; and any person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Units (a “Solicitor”), any general partner or managing member of any Solicitor,
and any director, executive officer or other officer participating in the
offering of any Solicitor or general partner or managing member of any
Solicitor.



 Page 10

 

 

3.

Representations and Warranties of the Purchasers. Each Purchaser, severally and
not jointly, hereby represents and warrants to the Company as follows:

3.1

Legal Power. If the Purchaser is a corporation, limited partnership, or limited
liability company, such Purchaser is validly existing and has all requisite
corporate, partnership, or limited liability company power and authority to
invest in the Units pursuant to this Agreement. The Purchaser has the requisite
authority to enter into this Agreement and to carry out and perform its
obligations under the terms of this Agreement. All action on the Purchaser’s
part required for the lawful execution and delivery of this Agreement have been
or will be effectively taken prior to the Closing.

3.2

Due Execution. This Agreement has been duly authorized, executed and delivered
by the Purchaser, and, upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Purchaser, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

3.3

Investment Representations. In connection with the sale and issuance of the
Securities, the Purchaser, for itself and no other Purchaser, makes the
following representations:

(a)

Investment for Own Account. The Purchaser is acquiring the Securities for its
own account, not as nominee or agent, and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act, and such Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act; provided, however, that by making the representations
herein, the Purchaser does not agree to hold any of the Units for any minimum or
specific term and reserves the right to dispose of the securities at any time in
accordance with or pursuant to a registration statement or an exemption from the
registration requirements of the Securities Act.

(b)

Transfer Restrictions; Legends. The Purchaser understands that (i) the
Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Purchasers in this Agreement, and that the
Securities may be held by the Purchaser indefinitely, and that the Purchaser
may, therefore, bear the economic risk of such investment indefinitely, unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; (iii) each Certificate representing any of the
Preferred Stock, the Warrants and the Underlying Shares will be endorsed with
the following legend until the earlier of (1) in the case of any of the
Preferred Stock, the Warrants and the Underlying Shares, such date as the
Preferred Stock, Warrants or Underlying Shares, as the case may be, have been
registered for resale by the Purchaser or (2) the date any of the Preferred
Stock, the Warrants or the Underlying Shares, as the case may be, are eligible
for sale under Rule 144 under the Securities Act:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.



 Page 11

 

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Preferred Stock, Warrants or Underlying Shares (or any portion thereof)
until the applicable date set forth in clause (iii) above unless (A) the
conditions specified in the foregoing legends are satisfied, (B) if the opinion
of counsel referred to above is to the further effect that such legend is not
required in order to establish compliance with any provisions of the Securities
Act or this Agreement, (C) or (D) other satisfactory assurances of such nature
are given to the Company.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer shall not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge. No notice shall be required
of such pledge. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.

Certificates evidencing the Securities shall not contain any legend (including
the legend set forth in this Section): (i) upon the effectiveness of a
registration statement (including the Registration Statement) covering the
Securities (provided that the Purchaser agrees to only sell such Securities
during such time that such registration statement is effective and not withdrawn
or suspended, and only as permitted by such registration statement), or (ii)
following a sale of such Securities pursuant to Rule 144, or (iii) while such
Securities are eligible for sale under Rule 144, if such Securities have been
held for one year or more pursuant to the requirements of Rule 144, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC). Following such time as restrictive legends are not required to be
placed on certificates representing Securities, the Company will, no later than
three business days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Securities containing a
restrictive legend and such other documentation and representations as the
Company, its legal counsel or Transfer Agent may reasonably request to confirm
compliance with the preceding sentence as applicable (provided, however, that
neither the Company nor its legal counsel will require a legal opinion in
connection with any sale pursuant to Rule 144), deliver or cause to be delivered
to such Purchaser a certificate representing such Securities that is free from
all restrictive and other legends. The Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent promptly after the effective
date of a registration statement covering the Securities if required by the
Company’s transfer agent to effect the removal of the legend hereunder. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section. Certificates for Securities subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company system. The Company will pay all fees and expenses of
its transfer agent and the Depository Trust Company in connection with the
removal of legends pursuant to this Section 3.3(b).



 Page 12

 

 

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 3.3(b) is predicated upon the Company’s reliance
that the Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

(c)

Financial Sophistication; Due Diligence. The Purchaser has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in connection with the transactions
contemplated in this Agreement. Such Purchaser has, in connection with its
decision to purchase the Units, relied only upon the representations and
warranties contained herein and the information contained in the Company SEC
Documents. Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision. Such Purchaser acknowledges access to the Company SEC
Documents.

(d)

Accredited Investor Status. The Purchaser is an “accredited investor” as such
term is defined in Rule 501(a) of the rules and regulations promulgated under
the Securities Act.

(e)

Residency. The Purchaser is organized under the laws of the jurisdiction set
forth beneath such Purchaser’s name on the signature page attached hereto, and
its principal place of operations is in the state set forth beneath such
Purchaser’s name on the signature page attached hereto.

(f)

General Solicitation. The Purchaser is not purchasing the Units as a result of
any advertisement, article, notice or other communication regarding the Units
published in any newspaper, magazine or similar media or broadcast over the
television or radio or presented at any seminar or any other general
solicitation or general advertisement. Prior to the time that the Purchaser was
first contacted by the Company or the Placement Agent such Purchaser had a
pre-existing and substantial relationship with the Company or the Placement
Agent.

(g)

Regulation M Confirmation and Compliance With Registration Statement. The
Purchaser is aware that the anti-manipulation rules of Regulation M under the
Exchange Act, may apply to sales of the Registrable Securities registered under
the Registration Statement and other activities with respect to the Securities
by Purchaser. The Purchaser agrees to sell all Registrable Securities registered
under the Registration Statement and sold in connection therewith, in compliance
with the plan of distribution set forth in such Registration Statement and any
and all applicable prospectus delivery requirements.

(h)

Opportunity to Ask Questions. The Purchaser has had an opportunity to ask
questions of and receive satisfactory answers from the Company, or persons
acting on behalf of the Company, concerning the terms and conditions of the
Securities and the Company, and all such questions have been answered to the
full satisfaction of the Purchaser.

3.4

No Investment, Tax or Legal Advice. Each Purchaser understands that nothing in
the Company SEC Documents, this Agreement, or any other materials presented to
the Purchaser in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. Each Purchaser has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Units. 



 Page 13

 

 

3.5

Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. Each Purchaser acknowledges that the Placement Agent has acted
solely as placement agent for the Company in connection with the Offering of the
Units by the Company, that the information and data provided to the Purchaser in
connection with the transaction contemplated hereby has not been subjected to
independent verification by the Placement Agent, and that the Placement Agent
has made no representation or warranty whatsoever with respect to the accuracy
or completeness of such information, data or other related disclosure material.
Each Purchaser acknowledges that it has not taken any actions that would deem
the Purchasers to be members of a “group” for purposes of Section 13(d) of the
Exchange Act.

3.6

Limited Ownership. The purchase of the Units issuable to each Purchaser at the
Closing will not result in such Purchaser (individually or together with any
other person or entity with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the SEC
involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.999% of the outstanding shares of Common Stock or
voting power of the Company on a post-transaction basis that assumes that the
Closing shall have occurred. Such Purchaser does not presently intend to, along
or together with others, make a public filing with the SEC to disclose that it
has (or that it together with such other persons or entities have) acquired, or
obtained the right to acquire, as a result of the Closing (when added to any
other securities of the Company that it or they then own or have the right to
acquire), in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that the
Closing shall have occurred.

3.7

Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including short sales as defined in Rule 200 of Regulation SHO under the
Exchange Act (“Short Sales”), of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”). Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the securities covered by this Agreement. Other than to other persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

4.

Conditions to Closing.

4.1

Conditions to Obligations of Purchasers at Closing. Each Purchaser’s obligation
to purchase the Units at the Closing is subject to the fulfillment to that
Purchaser’s reasonable satisfaction, on or prior to the Closing, of all of the
following conditions, any of which may be waived by the Purchaser:

(a)

Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all respects on the Closing Date with the same force and effect
as if they had been made on and as of said date and the Company shall have
performed and complied with all obligations and conditions herein required to be
performed or complied with by it on or prior to the Closing and a certificate
duly executed by an officer of the Company, to the effect of the foregoing,
shall be delivered to the Purchasers.



 Page 14

 

 

(b)

Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the certificates
required by this Agreement. The Warrant Shares shall have been duly authorized
and reserved for issuance upon exercise of the Warrants and the Conversion
Shares shall have been duly authorized and reserved for issuance upon conversion
of the Preferred Stock.

(c)

Qualifications, Legal Investment. All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful sale and issuance of
the Securities shall have been duly obtained and shall be effective on and as of
the Closing. No stop order or other order enjoining the sale of the Securities
shall have been issued and no proceedings for such purpose shall be pending or,
to the knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction. At the time of the Closing, the sale and issuance of the Securities
shall be legally permitted by all laws and regulations to which Purchasers and
the Company are subject. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction will have been enacted, entered, promulgated
or endorsed by or in any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

(d)

Execution of Agreements. The Company shall have executed this Agreement and have
delivered this Agreement to the Purchasers.

(e)

Secretary’s Certificate. The Company shall have delivered to the Purchasers a
certificate of the Secretary of the Company certifying as to (i) the truth and
accuracy of the resolutions of the board of directors relating to the
transaction contemplated hereby (a copy of which shall be included with such
certificate) and (ii) the current versions of the Company’s charter and bylaws.

(f)

Trading and Listing. Trading and listing of the Common Stock on the Principal
Market shall not have been suspended by the SEC or the Principal Market. The
Company will comply with all of the requirements of the Financial Industry
Regulatory Authority, Inc. and the Principal Market with respect to the issuance
of the Securities and will list the Underlying Shares on the Principal Market no
later than the earlier of (a) the effective date of the Registration Statement
(as hereinafter defined) or (b) the Required Effective Date (as hereinafter
defined).

(g)

Blue Sky. The Company shall have obtained all necessary “blue sky” law permits
and qualifications, or have the availability of exemptions therefrom, required
by any state for the offer and sale of the Securities.

(h)

Material Adverse Change. Since the date of this Agreement, there shall not have
occurred any event which results in a Material Adverse Effect.

(i)

Opinion. The Company shall have delivered to Purchasers the opinion of The Loev
Law Firm, PC, counsel to the Company, dated as of the Closing Date in
substantially the form attached hereto as Exhibit D.

(j)

Lock-Up Agreements. The Placement Agent shall have received all of the Lock-Up
Agreements referenced in Section 5.5.



 Page 15

 

 

(k)

Series B Stock Repurchase. The Company shall repurchase shares of Series B Stock
from the Purchaser as described on the signature page hereto.

(l)

Series B Actions. The Series B Approval shall have been obtained and the Series
B CoD shall have been amended to provide a protective provision for the Series B
Stock equivalent to the protective provision set forth in Section 7.1(d) of the
Certificate of Designation for the Preferred Stock.

(m)

Consent of Series C Preferred Holder. The Company shall have received the
consent and approval of the Series C Preferred holder for the designation of the
Preferred Stock and the liquidation preference set forth therein.

4.2

Conditions to Obligations of the Company. The Company’s obligation to issue and
sell the Units at the Closing is subject to the fulfillment to the Company’s
reasonable satisfaction, on or prior to the Closing of the following conditions,
any of which may be waived by the Company:

(a)

Representations and Warranties True. The representations and warranties made by
the Purchasers in Section 3 shall be true and correct in all material respects
on the Closing Date with the same force and effect as if they had been made on
and as of said date.

(b)

Performance of Obligations. The Purchasers shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by them on or before the Closing. The Purchasers shall have delivered the
Purchase Price, by wire transfer, to the account designated by the Company for
such purpose.

(c)

Qualifications, Legal Investment. All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful sale and issuance of
the Securities shall have been duly obtained and shall be effective on and as of
the Closing. No stop order or other order enjoining the sale of the Securities
shall have been issued and no proceedings for such purpose shall be pending or,
to the knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction. At the time of the Closing, the sale and issuance of the Securities
shall be legally permitted by all laws and regulations to which the Purchasers
and the Company are subject. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction will have been enacted, entered, promulgated
or endorsed by or in any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

(d)

Execution of Agreements. The Purchasers shall have executed this Agreement and
delivered this Agreement to the Company.

(e)

Series B Actions. The Series B Approval shall have been obtained and the Series
B CoD shall have been amended to provide a protective provision for the Series B
Stock equivalent to the protective provision set forth in Section 7.1(d) of the
Certificate of Designation for the Preferred Stock.

(f)

Consent of Series C Preferred Holder. The Company shall have received the
consent and approval of the Series C Preferred holder for the designation of the
Preferred Stock and the liquidation preference set forth therein.

5.

Additional Covenants.

5.1

Reporting Status. With a view to making available to the Purchasers the benefits
of certain rules and regulations of the SEC which may permit the sale of the
Securities to the public without registration, the Company agrees to use
commercially reasonable efforts to file with the SEC, in a timely manner all
reports and other documents required of the Company under the Exchange Act. The
Company will otherwise take such further action as a Purchaser may reasonably
request, all to the extent required from time to time to enable such Purchaser
to sell the Securities without registration under the Securities Act or any
successor rule or regulation adopted by the SEC. If, at any time during the
period commencing from the six-month anniversary of the date hereof and ending
at such time that all Registrable Securities (as defined below) may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144 (the “144
Sale Date”), the Company fails to satisfy the current public information
requirement of Rule 144(c) under the Securities Act, then the Company shall, on
the business day immediately following such failure and each 30th day thereafter
until the 144 Sale Date, make a payment to the Purchasers as partial liquidated
damages for such failure equal to 1% of the Purchase Price paid for the Units
and Underlying Shares then owned by the Purchasers. Payments pursuant to this
Section 5.1 will be prorated on a daily basis during each 30-day period and will
be paid to the Purchasers by wire transfer or check within five business days
after the earlier of (i) the end of each 30-day period following such failure to
satisfy the current public information requirement or (ii) the 144 Sale Date. If
the Company fails to pay any liquidated damages pursuant to this section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Purchasers, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.



 Page 16

 

 

5.2

Listing. So long as a Purchaser owns any of the Securities, the Company will use
commercially reasonable efforts to maintain the listing of its Common Stock,
including the Underlying Shares, on the Principal Market or an alternative
listing on the New York Stock Exchange or the NYSE MKT, or any successor market,
as applicable, and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such
exchanges, as applicable.

5.3

Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or price per share shall be
amended appropriately to account for such event.

5.4

Non-Public Information. The Company covenants and agrees that neither it nor any
other person acting on its behalf will provide any Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. Furthermore, if the Company has disclosed any material non-public
information to the Purchaser, the Purchaser has no duty to keep such information
confidential following the public announcement of this transaction.

5.5

Restrictions on Future Transactions. The Company will not, from the date of this
Agreement through the date that is 90 days after the date the Registration
Statement (as defined below) becomes effective (the “Lock-Up Period”), (i)
offer, pledge, announce the intention to sell, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or (ii) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, except (1) pursuant to
this Agreement, (2) pursuant to employee stock option or equity plans as
existing on the date of this Agreement and filed as an exhibit to or
incorporated by reference in the Company SEC Documents, (3) pursuant to
acquisitions of businesses or assets in transactions approved by the Company’s
Board of Directors that are not for the primary purpose of raising capital or
(4) upon the exercise of warrants or the conversion or exchange of convertible
or exchangeable securities outstanding as of the date of this Agreement and
filed as an exhibit to or incorporated by reference in or described or
referenced in the Company SEC Documents in accordance with the terms of such
securities as of the date hereof. The Company agrees not to accelerate the
vesting of any option or warrant or the lapse of any repurchase right prior to
the expiration of the Lock-Up Period. Except to the extent necessary to comply
with the Company’s obligations hereunder and the registration rights set forth
in the SEC Documents, the Company will not file any registration statement
during the Lock-up Period. The Company has caused to be delivered to the
Placement Agent prior to the date of this Agreement a letter, in the form of
Exhibit F hereto (the “Lock-Up Agreement”), from each of the Company’s directors
and officers. The Company will enforce the terms of each Lock-Up Agreement and
issue stop-transfer instructions to the transfer agent for the Common Stock with
respect to any transaction or contemplated transaction that would constitute a
breach of or default under the applicable Lock-Up Agreement.

5.6

Restriction on Variable Rate Transactions. From the date hereof until the
one-year anniversary of the Closing Date, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its subsidiaries of Common Stock or any outstanding convertible
instruments, options or warrants or similar securities (or a combination of
units thereof) involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock either
(A) at a conversion price, exercise price or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an agreement for an equity line of credit or “at-the-market” offering,
whereby the Company may issue securities at a future determined price (other
than standard and customary “preemptive” or “participation” rights and excluding
any agreement by the Company to issue shares of its Common Stock as
consideration in an acquisition, merger or similar business combination
transaction). For the avoidance of doubt, the issuance of a security which is
subject to customary anti-dilution protections, including where the conversion,
exercise or exchange price is subject to adjustment as a result of stock splits,
reverse stock splits and other similar recapitalization or reclassification
events, shall not be deemed to be a “Variable Rate Transaction.” Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

5.7

Equal Treatment of Purchasers. No consideration (including any modification of
this Agreement and any other documents or agreements executed in connection with
the transaction contemplated hereunder) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration is also offered to all of the parties to
this Agreement. For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of securities of the Company or otherwise.

 



 Page 17

 

 

6.

Registration Rights.

6.1

Registration Procedures and Expenses.

(a)

The Company shall prepare and file with the SEC, as promptly as reasonably
practicable following Closing, but in no event later than 30 days following
Closing, a registration statement on Form S-1 (or any successor to Form S-1),
covering the resale of the Registrable Securities (as defined below) (the “S-1
Registration Statement”) and as soon as reasonably practicable thereafter, but
in no event later than 90 days following Closing (120 days following Closing in
the event of a “full review” of the Registration Statement by the SEC) (the
“Required Effective Date”), effect such registration and any related
qualification or compliance with respect to all Registrable Securities held by
the Purchasers. For purposes of this Agreement, the term “Registrable
Securities” shall mean (i) the Underlying Shares and (ii) any Common Stock of
the Company issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, any
Underlying Shares, subject to reductions in the Registrable Securities pursuant
to the limitations described below in connection with a Reduction in Registrable
Securities. In the event that Form S-1 (or any successor form) is or becomes
unavailable to register the resale of the Registrable Securities at any time
prior to the expiration of the Purchasers’ registration rights pursuant to
Section 6.1(b)(i), the Company shall prepare and file with the SEC, as promptly
as reasonably practicable following the date that Form S-1 is no longer
available to register the Registrable Securities (or unsold portion thereof) a
registration statement on any successor to Form S-1 covering the resale of the
Registrable Securities (the “Successor Registration Statement”), provided that
if any time in the future Form S-3 becomes available to the Company to register
the Registrable Securities, the Company may amend the S-1 Registration Statement
to instead be on Form S-3 (the “S-3 Registration Statement” and collectively the
S-3 Registration Statement, the Successor Registration Statement and the S-1
Registration Statement, the “Registration Statement”) and as soon as reasonably
practicable thereafter to effect registration of the Registrable Securities (or
any unsold portion thereof) and any related qualification or compliance with
respect to all Registrable Securities held by the Purchasers. If the
Registration Statement has not been declared effective by the SEC on or before
the Required Effective Date, or if, after the Registration Statement has been
declared effective, it ceases to be effective and available for use for more
than (y) 10 consecutive trading days, or (z) an aggregate of 45 days (which need
not be consecutive) during any 12-month period, the Company shall, on the
business day immediately following the Required Effective Date and each 30th day
thereafter, make a payment to the Purchasers as partial liquidated damages for
such delay (together, the “Late Registration Payments”) equal to 1% of the
Purchase Price paid for the Units then owned by the Purchasers until the
Registration Statement is declared effective by the SEC, up to an annual maximum
of 6% of the aggregate Purchase Price. Late Registration Payments will be
prorated on a daily basis during each 30-day period and will be paid to the
Purchasers by wire transfer or check within five business days after the earlier
of (i) the end of each 30-day period following the Required Effective Date or
(ii) the effective date of the Registration Statement. If the Company fails to
pay any liquidated damages pursuant to this section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 12%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchasers, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full. “Business day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States. Notwithstanding the obligations set
forth above, if (i) any SEC guidance; or (ii) any comments received from the
SEC, sets forth a limitation on the number of securities permitted to be
registered on behalf of the Purchaser in the Registration Statement (provided
that the Company shall not be prohibited from including the resale of other
securities on such Registration Statement), the number of Registrable Securities
to be included on such Registration Statement for the benefit of all of the
Purchasers will be reduced pro rata between the Purchasers whose securities are
included in such Registration Statement and all Conversion Shares shall be
registered prior to all Warrant Shares (a “Limitation in Registrable
Securities”). In the case of a Limitation in Registrable Securities, the Company
shall take action to file additional registration statements at the written
request of the holders of a majority in interest of the Preferred Stock shares
after the effectiveness of the Registration Statement, subject to SEC rules and
guidance and the requirements set forth above, provided, however, that the
Company shall not be required to file more than one additional Registration
Statement in any rolling six month period. For the sake of clarity, the
Registrable Securities required to be included in the Registration Statement
shall be the total Registrable Securities reduced by any Limitation in
Registrable Securities.



 Page 18

 

 

(b)

The Company shall use its commercially reasonable best efforts to:

(i)

prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus forming part thereof (the
“Prospectus”) used in connection therewith as may be necessary or advisable to
keep the Registration Statement current and effective for the Registrable
Securities held by a Purchaser for a period ending on the earliest of (i) the
second anniversary of the Closing Date, (ii) the date on which all Registrable
Securities may be sold pursuant to Rule 144 under the Securities Act or any
successor rule (“Rule 144”) during any three-month period without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) or (iii) such time as all Registrable
Securities have been sold pursuant to a registration statement or Rule 144. At
such time the Company is no longer required to keep the Registration Statement
current and effective for the Registrable Securities held by a Purchaser (the
“Registration Statement Termination Date”), that Purchaser will no longer accrue
any additional liquidated damages payments pursuant to Sections 6.1(a) or
6.2(c); however, the Company shall still be obligated to make all payments under
Sections 6.1(a) or 6.2(c) that were not made prior to the Registration Statement
Termination Date for that Purchaser. The Company shall notify each Purchaser
promptly upon the Registration Statement and each post-effective amendment
thereto, being declared effective by the SEC and advise each Purchaser that the
form of Prospectus contained in the Registration Statement or post-effective
amendment thereto, as the case may be, at the time of effectiveness meets the
requirements of Section 10(a) of the Securities Act or that it intends to file a
Prospectus pursuant to Rule 424(b) under the Securities Act that meets the
requirements of Section 10(a) of the Securities Act;

(ii)

furnish to the Purchaser with respect to the Registrable Securities registered
under the Registration Statement such number of copies of the Registration
Statement and the Prospectus (including supplemental prospectuses) filed with
the SEC in conformance with the requirements of the Securities Act and other
such documents as the Purchaser may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Securities
by the Purchaser;

(iii)

make any necessary blue sky filings;

(iv)

pay the expenses incurred by the Company and the Purchasers in complying with
Section 6, including, all registration and filing fees, FINRA fees, exchange
listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding attorneys’ fees
of any Purchaser and any and all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities by the Purchasers);

(v)

advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and



 Page 19

 

 

(vi)

with a view to making available to the Purchaser the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Registrable Securities to the public without registration, the
Company covenants and agrees to use its commercially reasonable efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) such date as all of the
Registrable Securities qualify to be resold immediately pursuant to Rule 144 or
any other rule of similar effect during any three-month period without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) or (B) such date as all of the
Registrable Securities shall have been resold pursuant to Rule 144 (and may be
further resold without restriction); (ii) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and under the Exchange Act; and (iii) furnish to the Purchaser upon request, as
long as the Purchaser owns any Registrable Securities, (A) a written statement
by the Company as to whether it has complied with the reporting requirements of
the Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

(c)

The Company shall not less than three (3) business days prior to the filing of a
Registration Statement and not less than one (1) business day prior to the
filing of any related Prospectus or any amendment or supplement thereto (except
for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports and except for
amendments which do not materially amend the disclosures included in any
immediately prior filing relating to the Purchasers or the securities registered
therein), furnish to the Purchaser copies of such Registration Statement,
Prospectus or amendment or supplement thereto, as proposed to be filed, which
documents will be subject to the review of such Purchaser (it being acknowledged
and agreed that if a Purchaser does not object to or comment on the
aforementioned documents within such three (3) business day or one (1) business
day period, as the case may be, then the Purchaser shall be deemed to have
consented to and approved the use of such documents). The Company shall not file
any Registration Statement or amendment or supplement thereto in a form to which
a Purchaser reasonably objects in good faith, provided that, the Company is
notified of such objection in writing within the three (3) business day or one
(1) business day period described above, as applicable.

The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

6.2

Transfer of Shares After Registration; Suspension.

(a)

Except in the event that Section 6.2(b) applies, the Company shall: (i) if
deemed necessary or advisable by the Company, prepare and file from time to time
with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Purchasers copies of any documents
filed pursuant to Section 6.2(a)(i); and (iii) upon request, inform each
Purchaser who so requests that the Company has complied with its obligations in
Section 6.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Purchaser to that effect, will use its commercially
reasonable best efforts to secure the effectiveness of such post-effective
amendment as promptly as possible and will promptly notify the Purchaser
pursuant to Section 6.2(b)(i) when the amendment has become effective).



 Page 20

 

 

(b)

Subject to Section 6.2(c), in the event: (i) of any request by the SEC or any
other federal or state governmental authority during the period of effectiveness
of the Registration Statement for amendments or supplements to the Registration
Statement or related Prospectus or for additional information; (ii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; or (iv)
of any event or circumstance which necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Purchasers (the “Suspension Notice”) to the effect of the foregoing and,
upon receipt of such Suspension Notice, the Purchasers will refrain from selling
any Registrable Securities pursuant to the Registration Statement (a
“Suspension”) until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies from the Company of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus. Such Suspension Notice shall
not contain any material non-public information. In the event of any Suspension,
the Company will use its best efforts to cause the use of the Prospectus so
suspended to be resumed as soon as reasonably practicable after delivery of a
Suspension Notice to the Purchasers. In addition to and without limiting any
other remedies (including, without limitation, at law or at equity) available to
the Company and the Purchaser, the Company and the Purchasers shall be entitled
to specific performance in the event that the other party fails to comply with
the provisions of this Section 6.2(b).

(c)

Notwithstanding the foregoing paragraphs of this Section 6.2, the Company shall
use its commercially reasonable best efforts to ensure that (i) a Suspension
shall not exceed 10 days individually, (ii) Suspensions covering no more than 45
days, in the aggregate, shall occur during any twelve-month period and
(iii) each Suspension shall be separated by a period of at least 30 days from a
prior Suspension (each Suspension that satisfies the foregoing criteria being
referred to herein as a “Qualifying Suspension”). In the event that there occurs
a Suspension (or part thereof) that does not constitute a Qualifying Suspension,
the Company shall pay to the Purchaser the amounts set forth in Section 6.1(a).

(d)

If a Suspension is not then in effect, the Purchasers may sell Registrable
Securities under the Registration Statement, provided that they sell such
Registrable Securities during such time that the registration statement is
effective and not withdrawn or suspended and only as permitted by such
registration statement, and provided that they comply with any applicable
prospectus delivery requirements. Upon receipt of a request therefor, the
Company will provide an adequate number of current Prospectuses to a Purchaser
and to any other parties reasonably requiring such Prospectuses.

(e)

The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent may issue, in connection with the sale of the
Registrable Securities, certificates representing such Registrable Securities
without restrictive legend, provided the Registrable Securities are to be sold
pursuant to the prospectus contained in the Registration Statement and
applicable prospectus delivery requirements. Upon receipt of such opinion, the
Company shall cause the transfer agent to confirm that no further opinion of
counsel is required at the time of transfer in order to issue such Registrable
Securities without restrictive legend.



 Page 21

 

 

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Registrable Securities from the
Purchasers, if no Suspension is in effect at the time of sale, and (a) the sale
of such Registrable Securities is registered under the Registration Statement
(including registration pursuant to Rule 415 under the Securities Act); (b) the
holder has provided the Company with an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Registrable Securities may be made
without registration under the Securities Act; or (c) such Registrable
Securities are or may be sold in compliance with Rule 144 under the Securities
Act.

6.3

Indemnification. For the purpose of this Section 6.3:

(a)

the term “Selling Stockholder” shall mean a Purchaser, its general partners,
managing members, managers, executive officers and directors and each person, if
any, who controls that Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act;

(b)

the term “Registration Statement” shall include any final Prospectus, exhibit,
supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and

(c)

the term “untrue statement” shall mean any untrue statement or alleged untrue
statement of a material fact, or any omission or alleged omission to state in
the Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(d)

The Company agrees to indemnify and hold harmless each Selling Stockholder from
and against any losses, claims, damages or liabilities to which such Selling
Stockholder may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon (i) any untrue statement of a
material fact contained in the Registration Statement, (ii) any inaccuracy in
the representations and warranties of the Company contained in this Agreement or
the failure of the Company to perform its obligations hereunder or (iii) any
failure by the Company to fulfill any undertaking included in the Registration
Statement, and the Company will reimburse such Selling Stockholder for any
reasonable legal expense or other actual accountable out of pocket expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, an untrue statement made in such Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such Selling Stockholder specifically for use
in preparation of the Registration Statement or the failure of such Selling
Stockholder to comply with its covenants and agreements contained herein or any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Selling Stockholder prior to the pertinent
sale or sales by the Selling Stockholder.

(e)

Each Purchaser severally (as to itself), and not jointly, agrees to indemnify
and hold harmless the Company (and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
by that Purchaser to comply with the covenants and agreements contained in this
Section 6 or (ii) any untrue statement of a material fact contained in the
Registration Statement if, and only if, such untrue statement was made in
reliance upon and in conformity with written information furnished by or on
behalf of that Purchaser specifically for use in preparation of the Registration
Statement, and that Purchaser will reimburse the Company (or such officer,
director or controlling person, as the case may be), for any reasonable legal
expense or other reasonable actual accountable out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim. The obligation to indemnify shall be limited to the net
amount of the proceeds received by the Purchaser from the sale of the
Registrable Securities pursuant to the Registration Statement.



 Page 22

 

 

(f)

Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 6.3, such indemnified person shall
notify the indemnifying person in writing of such claim or of the commencement
of such action, but the omission to so notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party under
this Section 6.3 (except to the extent that such omission materially and
adversely affects the indemnifying party’s ability to defend such action) or
from any liability otherwise than under this Section 6.3. Subject to the
provisions hereinafter stated, in case any such action shall be brought against
an indemnified person, the indemnifying person shall be entitled to participate
therein, and, to the extent that it shall elect by written notice delivered to
the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person. After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof (unless it has failed to assume the defense thereof and appoint
counsel reasonably satisfactory to the indemnified party), such indemnifying
person shall not be liable to such indemnified person for any legal expenses
subsequently incurred by such indemnified person in connection with the defense
thereof; provided, however, that if there exists or shall exist a conflict of
interest that would make it inappropriate, in the reasonable opinion of counsel
to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could reasonably
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.

(g)

If the indemnification provided for in this Section 6.3 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (d) or (e)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the liable Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the liable Purchaser on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this subsection (g)
were determined by pro rata allocation (even if the Purchasers were treated as
one entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (g). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (g) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (g), no Purchasers shall be required to contribute
any amount in excess of the amount by which the net amount received by that
Purchaser from the sale of the Registrable Securities to which such loss relates
exceeds the amount of any damages which that Purchaser has otherwise been
required to pay to the Company by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations in
this subsection to contribute are several in proportion to their sales of
Registrable Securities to which such loss relates and not joint.



 Page 23

 

 

(h)

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 6.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 6.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

(i)

The obligations of the Company and of the Purchasers under this Section 6.3
shall survive completion of any offering of Registrable Securities in such
Registration Statement for a period of two years from the completion of such
offering. No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

6.4

Termination of Conditions and Obligations. The conditions precedent imposed by
Section 3 or this Section 6 upon the transferability of the Registrable
Securities shall cease and terminate as to any particular number of the
Registrable Securities when such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Registrable Securities or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act. The Company shall request an opinion of counsel promptly upon
receipt of a request therefor from Purchaser.

6.5

Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by a Purchaser, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available via
the SEC’s EDGAR system or any successor thereto) to each Purchaser:

(a)

as soon as practicable after it is available, one copy of (i) its Annual Report
to Stockholders (which Annual Report shall contain financial statements audited
in accordance with generally accepted accounting principles by a national firm
of certified public accountants) and (ii) if not included in substance in the
Annual Report to Stockholders, its Annual Report on Form 10-K (the foregoing, in
each case, excluding exhibits);

(b)

upon the request of the Purchaser, all exhibits excluded by the parenthetical to
subparagraph (a)(ii) of this Section 6.5 as filed with the SEC and all other
information that is made available to stockholders; and

(c)

upon the reasonable request of the Purchaser, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
the Company, upon the reasonable request of a Purchaser, will meet with each
Purchaser or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise reasonably cooperate with the Purchasers conducting an
investigation for the purpose of reducing or eliminating the Purchasers’
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters; provided, that the
Company shall not be required to disclose any confidential information to or
meet at its headquarters with a Purchaser until and unless that Purchaser shall
have entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Company with the Company with respect thereto.



 Page 24

 

 

6.6

Public Statements; Limitation on Information. The Company agrees to disclose on
a Current Report on Form 8-K the existence of the Offering and the material
terms, thereof, including pricing, within one business day after the date
hereof. Such Current Report on Form 8-K shall include a form of this Agreement
(and all exhibits and schedules thereto) as an exhibit thereto. The Company will
not issue any public statement, press release or any other public disclosure
listing a Purchaser as one of the purchasers of the Units, or otherwise naming
the Purchaser or its affiliates or investment advisers, without that Purchaser’s
prior written consent, except as may be required by applicable law or rules of
any exchange on which the Company’s securities are listed. The Company shall not
provide, and shall cause each of its subsidiaries and the respective officers,
directors, employees and agents of the Company and each of its subsidiaries not
to provide, the Purchasers with any material nonpublic information regarding the
Company or any subsidiary from and after the date the Company files, or is
required by this Section to file, the Current Report on Form 8-K with the SEC
without the prior express written consent of the Purchaser.

6.7

Limits on Additional Issuances. Without limiting the provisions of Section 5.5,
the Company will not, for a period of 90 days following the Closing Date offer
for sale or sell any securities unless, in the opinion of the Company’s counsel,
such offer or sale does not jeopardize the availability of exemptions from the
registration and qualification requirements under applicable securities laws
with respect to the Offering. Except as disclosed in the SEC Documents, and
except for the issuance of equity awards under the Company’s equity compensation
plans, the issuance of Common Stock upon exercise of outstanding options and
warrants, the issuance of Common Stock purchase warrants, the issuance of Common
Stock as part of acquisitions approved by the board of directors of the Company,
the issuance of Common Stock upon conversion of outstanding shares of Preferred
Stock, the issuance of Series B Stock in-kind to the holders of the Series B
Stock, and the offering contemplated hereby, the Company has not engaged in any
offering of equity securities during the six months prior to the date of this
Agreement. The foregoing provisions shall not prevent the Company from filing a
resale registration statement or registration statements under the Securities
Act.

6.8

Form D and State Securities Filings. The Company will file with the SEC a Notice
of Sale of Securities on Form D with respect to the Units, as required under
Regulation D under the Securities Act, no later than 15 days after the Closing
Date. The Company will promptly and timely file all documents and pay all filing
fees required by any states’ securities laws in connection with the sale of
Securities.

6.9

Assignment of Registration Rights. The rights to cause the Company to register
Registrable Securities pursuant to this Section 6 may be assigned by a Purchaser
to a party that acquires, other than pursuant to the Registration Statement or
Rule 144, any of Registrable Securities.

6.10

Selling Stockholder Questionnaire. Each Purchaser agrees to furnish to the
Company a completed questionnaire in the form attached to this Agreement as
Exhibit E (a “Selling Holder Questionnaire”). The Company shall not be required
to include the Registrable Securities of a Purchaser in a Registration Statement
and shall not be required to pay any liquidated or other damages hereunder to
any such Purchaser who fails to furnish to the Company a fully completed Selling
Holder Questionnaire at least three business days prior to the filing of the
Registration Statement.



 Page 25

 

 

6.11

Short Sales and Confidentiality After the Date Hereof. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the Discussion Time and ending at
such time the transactions contemplated by this Agreement are first publicly
announced. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company, such Purchaser will maintain
the confidentiality of the existence and terms of this transaction.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced, (ii) no Purchaser shall be restricted or prohibited from effecting
any transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced and (iii) no Purchaser shall have
any duty of confidentiality to the Company or its subsidiaries with respect to
the transactions contemplated by this Agreement after the issuance of the
Current Report on Form 8-K as described in Section 6.6. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the covenants set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the securities covered by this Agreement.

7.

Miscellaneous.

7.1

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the choice of law
provisions thereof, and the federal laws of the United States.

7.2

Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers or their affiliates holding
Preferred Stock that constitute at least a majority of the Preferred Stock then
held by the Purchasers and their affiliates). Any Purchaser may assign any or
all of its rights under this Agreement to any person to whom such Purchaser
assigns or transfers any Preferred Stock, provided that such transferee agrees
in writing to be bound, with respect to the transferred Preferred Stock, by the
provisions hereof to the “Purchasers.”

7.3

Entire Agreement. This Agreement and the exhibits hereto, and the other
documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein and in the engagement letter between the Company and the Placement Agent
relating to the Offering.

7.4

Severability. In the event any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

7.5

Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers or their affiliates
holding Preferred Stock that constitute at least a majority of the Preferred
Stock then held by the Purchasers and their affiliates; provided that such
amendment or waiver prior to the Closing Date shall require the consent of all
Purchasers. Any amendment or waiver effected in accordance with this Section 7.5
shall be binding upon any holder of any Securities purchased under this
Agreement, each future holder of all such Securities, and the Company.



 Page 26

 

 

7.6

Fees and Expenses. Except as otherwise set forth herein, the Company and the
Purchasers shall bear their own expenses and legal fees incurred on their behalf
with respect to this Agreement and the transactions contemplated hereby. Each
party hereby agrees to indemnify and to hold harmless of and from any liability
the other parties for any commission or compensation in the nature of a finder’s
fee to any broker or other person or firm (and the costs and expenses of
defending against such liability or asserted liability) for which such
indemnifying party or any of its employees or representatives are responsible.

7.7

Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or electronic mail, or (B) if
from outside the United States, by International Federal Express (or comparable
service) or facsimile or electronic mail, and shall be deemed given (i) if
delivered by first-class registered or certified mail domestic, upon the
business day received, (ii) if delivered by nationally recognized overnight
carrier, one business day after timely delivery to such carrier, (iii) if
delivered by International Federal Express (or comparable service), two business
days after so mailed, (iv) if delivered by facsimile or electronic mail, upon
electric confirmation of receipt and shall be addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph: (x) if to the Company, to the address
of the Company’s principal office set forth in the first paragraph of this
Agreement, Attention: Chief Financial Officer, Facsimile: (281) 754-4185; or (y)
if to the Purchaser, at its address, facsimile number or email address on the
signature page to this Agreement.

7.8

Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Purchasers herein shall survive the execution of this Agreement, the
delivery to the Purchasers of the Units being purchased and the payment
therefor, and a party’s reliance on such representations and warranties shall
not be affected by any investigation made by such party or any information
developed thereby.

7.9

Counterparts. This Agreement may be executed by facsimile signature and in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

7.10

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

7.11

Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.



 Page 27

 

 

7.12

Termination. This Agreement may be terminated and the sale and purchase of the
Units abandoned at any time prior to the Closing by either the Company or any
Purchaser (with respect to itself only) upon written notice to the other, if the
Closing has not been consummated on or prior to 5:00 p.m., New York City time,
on the fifteenth (15th) day following the date of this Agreement; provided,
however, that the right to terminate this Agreement under this Section 7.12
shall not be available to any person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this Section
7.12 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or to impair the right
of any party to compel specific performance by any other party of its
obligations under this Agreement. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Purchasers. Upon
a termination in accordance with this Section, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including
arising from such termination) to the other, and no Purchaser will have any
liability to any other Purchaser under this Agreement as a result therefrom.

 

[The Remainder of this Page is Blank]

 

 Page 28

 

 

In witness whereof, the foregoing Unit Purchase Agreement is hereby executed as
of the date first above written.



  Vertex Energy, Inc.       By:    Name:     Title:    

 

 

 

 

[Signature Page to Unit Purchase Agreement]

 

 

In witness whereof, the foregoing Unit Purchase Agreement is hereby executed as
of the date first above written.

 

For Dual Participation Investors:

If the Purchaser is a holder of Series B Stock, the Purchaser requests, by
marking the box below, that the Company, at the Closing, purchase from the
Purchaser or its Affiliates (as defined in the Warrant) Series B Stock with a
liquidation preference of $1.50 for every $2.50 invested by the Purchaser
hereunder, and the Company agrees to purchase such shares of Series B Stock. The
Purchaser further agrees to deliver such shares of Series B Stock to be
repurchased to the Company in connection with the Closing. The Company’s
signature page to this Agreement confirms the Company’s agreement to purchase
such Series B Stock.

☐  The Purchaser requests the Company repurchase Series B Stock





___________________________________________________________________

Name of Purchaser

 

By: ________________________________________________________________

Name: ______________________________________________________________

Title:  ______________________________________________________________

Tax Identification No.:  _________________________________________________

Jurisdiction of Organization:  _____________________________________________

State of Principal Place of Operations:  ______________________________________

 

Investment Amount (# of Units):  __________________________________________

Investment Amount ($ @ $1.56/Unit):  ______________________________________

Less: Series B Stock Repurchased (in $): __________ in shares of Series B Stock:
__________

Net Investment Amount ($):  ______________________________________________

Address for Notice: Delivery Instructions (if different from above):

 



Address for Notice:   Delivery Instructions (if different from above):          
        Attention:     Attention:   Telephone:     Telephone:   Facsimile:    
Facsimile:   Email:     Email:  





4.999% Blocker:

By marking the box below, the Purchaser requests and the Company agrees, that
this Agreement will contain the following 4.999% “blocker” provision:

☐  Notwithstanding anything to the contrary contained in this Purchase Agreement
or Warrant, (i) the number of Warrant Shares that may be acquired by the
Purchaser (or the Holder as defined in the Warrant) upon any exercise of the
Warrant (or otherwise in respect hereof), and (ii) the number of Conversion
Shares that may be acquired by the Purchaser (or the holder of the Preferred
Stock transferred from the Holder) upon the conversion of the Preferred Stock,
each shall be limited to the extent necessary to insure that, following such
exercise, conversion or other issuance, the total number of shares of Common
Stock then beneficially owned by such Purchaser (or Holder) and its affiliates
and any other persons whose beneficial ownership of Common Stock would be
aggregated with the Purchaser’s (or Holder’s) for purposes of Section 13(d) of
the Exchange Act, does not exceed 4.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise, conversion or other issuance).  For
such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  This provision shall not restrict the number of shares of Common
Stock which the Purchaser (or Holder) may receive or beneficially own in order
to determine the amount of securities or other consideration that such Purchaser
(or Holder) may receive in the event of a Fundamental Transaction as
contemplated in Section 9 of the Warrant or a Recapitalization Event as
contemplated in Section 5 of the Certificate of Designation. By written notice
to the Company, the Purchaser (or Holder) may waive the provisions of this
paragraph, but any such waiver will not be effective until the 61st day after
delivery of such notice, nor will any such waiver effect any other holder
thereof.

 

[Signature Page to Unit Purchase Agreement]



 

 



 EXHIBIT A

 

SCHEDULE OF PURCHASERS

 



Purchaser Shares of
Preferred
Stock Warrant
Shares Aggregate
Purchase
Price State of
Organization State of Principal
Place of Operations                                                

 

 

 

 

 Page A- 1

 

EXHIBIT B

 

FORM OF WARRANT

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

 

VERTEX ENERGY, INC.

 

WARRANT

 

Warrant No.  ____ Original Issue Date:               [____________ __, 20__]

 

Vertex Energy, Inc., a Nevada corporation (the “Company”), hereby certifies
that, for value received, [______________________] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[____________] shares of Common Stock (each such share, a “Warrant Share” and
all such shares, the “Warrant Shares”), at any time and from time to time
beginning 185 days after the Original Issue Date and through and including 5.5
years after the Original Issue Date (the “Expiration Date”), and subject to the
following terms and conditions:

1.

Definitions. As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1. Capitalized terms that are
used and not defined in this Warrant that are defined in the Purchase Agreement
(as defined below) shall have the respective definitions set forth in the
Purchase Agreement.

“Black Scholes Value” means the value of the unexercised portion of this Warrant
remaining on the date of the Holder’s request, which value is calculated using
the Black Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg utilizing (i) an underlying price per share equal to the greater of
(1) the highest Closing Sale Price of the Common Stock during the period
beginning on the Trading Day immediately preceding the announcement of the
applicable Fundamental Transaction (or the consummation of the applicable
Fundamental Transaction, if earlier) and ending on the Trading Day of the
Holder’s request and (2) the sum of the price per share being offered in cash in
the applicable Fundamental Transaction (if any) plus the value of the non-cash
consideration being offered in the applicable Fundamental Transaction (if any),
(ii) a strike price equal to the Exercise Price in effect on the date of the
Holder’s request, (iii) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the greater of (1) the remaining term of
this Warrant as of the date of the Holder’s request and (2) the remaining term
of this Warrant as of the date of consummation of the applicable Fundamental
Transaction or as of the date of the Holder’s request pursuant to if such
request is prior to the date of the consummation of the applicable Fundamental
Transaction, (iv) a zero cost of borrow and (v) an expected volatility equal to
the greater of 100% and the 30 day volatility obtained from the “HVT” function
on Bloomberg (determined utilizing a 365 day annualization factor) as of the
Trading Day immediately following the earliest to occur of (A) the public
disclosure of the applicable Fundamental Transaction, (B) the consummation of
the applicable Fundamental Transaction and (C) the date on which Holder first
became aware of the applicable Fundamental Transaction.



 Page B- 1

 

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Trading Market on which the Common Stock trades or (ii) if the Common Stock is
not then listed or quoted on a Trading Market, the fair market value of a share
of Common Stock as determined by an independent qualified appraiser selected in
good faith and paid for by the Company.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Exercise Price” means $1.53, subject to adjustment in accordance with Section
9.

“Fundamental Transaction” means any of the following: (a) a sale, lease,
exclusive license or other conveyance of all or substantially all of the assets
of the Company or (b) any transaction or series of related transactions
(including, without limitation, any reorganization, share exchange,
consolidation or merger of the Company with or into any other entity but
excluding any sale of capital stock by the Company for capital raising purposes)
(i) in which the holders of the Company’s outstanding capital stock immediately
before the first such transaction do not, immediately after any other such
transaction, retain stock or other equity interests representing at least 50% of
the voting power of the surviving entity of such transaction or (ii) in which at
least 50% of the Company’s outstanding capital stock (calculated on an
as-converted to Common Stock basis) is transferred.

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.

“Purchase Agreement” means the Unit Purchase Agreement, dated May 10, 2016, to
which the Company and the original Holder are parties.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than any marketplace organized by the OTC Markets Group (or
similar successor organization)), or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Markets Group (or similar
successor organization); provided, that in the event that the Common Stock is
not listed or quoted on a Trading Market, then Trading Day shall mean a day
other than a Saturday, a Sunday, or a day that banks in the State of New York
are generally authorized or required by applicable law to be closed.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or any marketplace organized by the OTC Markets Group (or similar
successor organization) on which the Common Stock is listed or quoted for
trading on the date in question.

2.

Registration of Warrant. The Company shall register this Warrant upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

3.

Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant. If, at the time of the
surrender of this Warrant in connection with any transfer of this Warrant, the
transfer of this Warrant shall not be either (i) registered pursuant to an
effective registration statement under the Securities Act and under applicable
state securities or blue sky laws or (ii) eligible for resale without volume or
manner-of-sale restrictions or current public information requirements pursuant
to Rule 144 of the Securities Act, the Company may require, as a condition of
allowing such transfer, that the Holder or transferee of this Warrant, as the
case may be, comply with applicable requirements to confirm an exemption from
registration for such transfer or assignment and to provide the Company and/or
its legal counsel with reasonable and customary confirmations in order to
confirm compliance with Rule 144.



 Page B- 2

 

 

4.

Exercise and Duration of Warrants.

(a)

This Warrant shall be exercisable by the registered Holder in whole at any time
and in part from time to time beginning 185 days after the Original Issue Date
through and including the Expiration Date. At 5:30 p.m., Central time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.

(b)

Notwithstanding anything to the contrary contained herein, the number of Warrant
Shares that may be acquired by the Holder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to insure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its affiliates (as
defined under Rule 144, “Affiliates”) and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.999% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise).  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Warrant.  This
restriction may not be waived.

5.

Delivery of Warrant Shares.

(a)

To effect exercises hereunder, the Holder shall not be required to physically
surrender this Warrant unless the aggregate Warrant Shares represented by this
Warrant are being exercised. Upon delivery of the Exercise Notice (in the form
attached hereto) to the Company (with the attached Warrant Shares Exercise Log)
at its address for notice set forth herein and subject to the payment terms
described below, the Company shall promptly (but in no event later than three
Trading Days after the Date of Exercise (as defined herein)) issue and deliver
to the Holder, a certificate for the Warrant Shares issuable upon such exercise,
which, shall include restrictive legends unless the applicable Warrant Shares
are (i) registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws or (ii)
eligible for resale without volume or manner-of-sale restrictions or current
public information requirements pursuant to Rule 144 of the Securities Act,
provided that the Company may require, as a condition to the issuance of Warrant
Shares exempt from registration pursuant to Rule 144, that the Holder of this
Warrant, comply with applicable requirements to confirm an exemption from
registration and provide the Company and/or its legal counsel with reasonable
and customary confirmations in order to confirm compliance with Rule 144. Prior
to delivery of the Warrant Shares (but in no event later than two Trading Days
after the Date of Exercise (as defined herein)), the Holder shall have delivered
to the Company, if such Holder is not utilizing the cashless exercise provisions
set forth in this Warrant, payment of the Exercise Price multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder. The
Company shall, upon request of the Holder and subsequent to the date on which a
registration statement covering the resale of the Warrant Shares has been
declared effective by the Securities and Exchange Commission, use its reasonable
best efforts to deliver Warrant Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions, if available, provided, that, the Company may, but
will not be required to change its transfer agent if its current transfer agent
cannot deliver Warrant Shares electronically through the Depository Trust
Corporation. A “Date of Exercise” means the date on which the Holder shall have
delivered to the Company the Exercise Notice (with the Warrant Exercise Log
attached to it), appropriately completed and duly signed.



 Page B- 3

 

 

(b)

If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), then the Holder will have the right to rescind such exercise.

(c)

If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
by (B) the closing bid price of the Common Stock at the time of the obligation
giving rise to such purchase obligation and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.

(d)

The Company’s obligations to issue and deliver Warrant Shares in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Warrant Shares. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing Warrant Shares upon exercise of the
Warrant as required pursuant to the terms hereof.

6.

Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

7.

Replacement of Warrant. If this Warrant is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and substitution for this Warrant, a
New Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity (which shall not include a surety bond), if requested. Applicants for
a New Warrant under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Company may prescribe. If a New Warrant is requested as a result of
a mutilation of this Warrant, then the Holder shall deliver such mutilated
Warrant to the Company as a condition precedent to the Company’s obligation to
issue the New Warrant.



 Page B- 4

 

 

8.

Reservation of Warrant Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of Persons other than the Holder (taking into account
the adjustments and restrictions of Section 9). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable.

9.

Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

(a)

Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be adjusted to
equal the product obtained by multiplying the then-current Exercise Price by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

(b)

Fundamental Transactions. If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.



 Page B- 5

 

 

(c)

Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 9, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

(d)

Calculations. All calculations under this Section 9 shall be made to the nearest
cent or the nearest 1/100th of a share, as applicable. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company, and the disposition of any such
shares shall be considered an issue or sale of Common Stock.

(e)

Notice of Adjustments. Upon the occurrence of each adjustment pursuant to this
Section 9, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

10.

Payment of Exercise Price. The Holder may pay the Exercise Price in one of the
following manners:

(a)

Cash Exercise. The Holder may deliver immediately available funds; or

(b)

Cashless Exercise. If an Exercise Notice is delivered at a time when a
registration statement permitting the Holder to resell the Warrant Shares is not
then effective or the prospectus forming a part thereof is not then available to
the Holder for the resale of the Warrant Shares, then the Holder may notify the
Company in an Exercise Notice of its election to utilize cashless exercise, in
which event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

X = Y [(A-B)/A]  

where:  

X = the number of Warrant Shares to be issued to the Holder.  

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.  

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.  

B = the Exercise Price.  

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

11.

No Fractional Shares. No fractional shares of Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would, otherwise be issuable, the Company shall either (a) pay cash equal
to the product of such fraction multiplied by the Closing Price of one Warrant
Share on the date of exercise; or (b) issue the Holder one (1) additional share
of Common Stock in lieu of such fractional share.



 Page B- 6

 

 

12.

Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective if provided pursuant to the Purchase
Agreement. In case any time: (1) the Company shall declare any cash dividend on
its capital stock; (2) the Company shall pay any dividend payable in stock upon
its capital stock or make any distribution to the holders of its capital stock;
(3) the Company shall offer for subscription pro rata to the holders of its
capital stock any additional shares of stock of any class or other rights; (4)
there shall be any capital reorganization, or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another corporation; or (5) there
shall be a voluntary or involuntary dissolution, liquidation or winding up of
the Company; then, in any one or more of said cases, the Company shall give
prompt written notice to the Holder. Such notice shall also specify the date as
of which the holders of capital stock of record shall participate in such
dividend, distribution or subscription rights, or shall be entitled to exchange
their capital stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may be. Such
written notice shall be given at least 20 days prior to the action in question
and not less than 20 days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

13.

Registration Rights. The Holder shall be entitled to the registration rights set
forth in Section 6 of the Purchase Agreement.

14.

Miscellaneous.

(a)

This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder and their successors and assigns.

(b)

All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

(c)

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.

(d)

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

(e)

Prior to exercise of this Warrant, the Holder hereof shall not, by reason of by
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares

(f)

While this Warrant is outstanding, the Company shall maintain a transfer agent
that participates in the DTC Fast program.

[Remainder of page intentionally left blank, signature page follows]

 Page B- 7

 

In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.





  VERTEX ENERGY, INC.       By:    Name:     Title:      

 



 



 

 

 

 Page B- 8

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the attached Warrant.
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

                     “Cash Exercise” under Section 10

 

                              “Cashless Exercise” under Section 10

 

(3) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 



Dated ______________ __, _____   Name of Holder:           (Print)              
        By:       Its:       (Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 



 



 

 Page B- 9

 

 

Warrant Shares Exercise Log

 

Date Number of Warrant
Shares Available
to be Exercised Number of Warrant
Shares Exercised Number of Warrant
Shares Remaining
to be Exercised        

 

 

 

 Page B- 10

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the attached Warrant to
purchase                  shares of Common Stock to which such Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 



Dated ______________ __, _____             (Signature must conform in all
respects to name of holder as specified on the face of the Warrant)            
                Address of Transferee                                    

   

Attest:

__________________________________

 

 

  

 Page B- 11

 

  

EXHIBIT C

 





 

Exhibit 3.1

 

FORM OF CERTIFICATE OF DESIGNATION

OF

VERTEX ENERGY, INC.

ESTABLISHING THE DESIGNATION, PREFERENCES,

LIMITATIONS AND RELATIVE RIGHTS OF ITS

SERIES B1 PREFERRED STOCK

 

Pursuant to Section 78.1955 of the Nevada Revised Statutes (the “NRS”), Vertex
Energy, Inc., a company organized and existing under the State of Nevada (the
“Corporation”),

 

DOES HEREBY CERTIFY that pursuant to the authority conferred upon the Board of
Directors by the Articles of Incorporation of the Corporation, as amended, and
pursuant to Section 78.1955 of the NRS, the Board of Directors, by unanimous
written consent of all members of the Board of Directors on May 9, 2016, duly
adopted a resolution providing for the issuance of 17,000,000 shares of Series
B1 Preferred Stock, which resolution is and reads as follows:

 

RESOLVED, that pursuant to the authority expressly granted to and invested in
the Board of Directors by the provisions of the Articles of Incorporation of the
Corporation, as amended and Section 78.1955 of the NRS, a series of the
preferred stock, par value $0.001 per share, of the Corporation be, and it
hereby is, established; and

 

FURTHER RESOLVED, that the series of preferred stock of the Corporation be, and
it hereby is, given the distinctive designation of “Series B1 Preferred Stock”;
and

 

FURTHER RESOLVED, that the Series B1 Preferred Stock shall consist of 17,000,000
shares; and

 

FURTHER RESOLVED, that the Series B1 Preferred Stock shall have the powers and
preferences, and the relative, participating, optional and other rights, and the
qualifications, limitations, and restrictions thereon set forth in this
Certificate of Designation (the “Designation” or the “Certificate of
Designation”):

 

1.                  Ranking. The Series B1 Preferred Stock shall, with respect
to dividend rights, rights of redemption and rights upon liquidation, winding up
or dissolution, rank equally with the Corporation’s Series B Preferred Stock
issued pursuant to that certain Amended and Restated Certificate of Designation
of Vertex Energy, Inc. Establishing the Designation, Preferences, Limitations
and Relative Rights of Its Series B Convertible Preferred Stock, previously
filed by the Corporation with the Secretary of State of Nevada on June 23, 2015,
as may be amended from time to time (the “Series B Preferred Stock”), senior to
the Common Stock and the Series C Preferred Stock, and each other class or
series of shares of the Corporation that the Corporation may issue in the future
the terms of which do not expressly provide that such class or series ranks
equally with, or senior to, the Series B1 Preferred Stock, with respect to
dividend rights, rights of redemption and/or rights upon liquidation, winding up
or dissolution.

The Series B1 Preferred Stock shall, with respect to dividend rights, rights of
redemption and rights upon liquidation, winding up or dissolution, rank equally
with each other class or series of shares of the Corporation that the
Corporation may issue in the future the terms of which expressly provide that
such class or series shall rank equally with the Series B1 Preferred Stock with
respect to dividend rights, rights of redemption and rights upon liquidation,
winding up or dissolution.

Vertex Energy: Series B1 Certificate of Designation

 12

 



The Series B1 Preferred Stock shall, with respect to dividend rights, rights of
redemption and rights upon liquidation, winding up or dissolution, rank junior
to each class or series of shares of the Corporation that the Corporation may
issue in the future the terms of which expressly provide that such class or
series shall rank senior to the Series B1 Preferred Stock with respect to
dividend rights and rights upon liquidation, winding up or dissolution. The
Series B1 Preferred Stock shall also rank junior to the Senior Securities and
the Corporation’s existing and future indebtedness.

2.                  Dividends.

2.1              Dividends in General. Dividends shall accrue quarterly on the
Series B1 Preferred Stock beginning on the Closing Date, based on the Original
Issue Price, at the Dividend Rate, until such Series B1 Preferred Stock is no
longer outstanding either due to conversion, redemption or otherwise as provided
herein (“Dividends”).

2.2              Payment of Dividends. The Corporation shall, in accordance with
the terms set forth herein, pay the Holder of the Series B1 Preferred Stock the
Accrued Dividends in cash, in shares of Common Stock (as discussed in Section
2.7) or in shares of Series B1 Preferred Stock (as discussed in Section 2.7),
within five Business Days of the end of each fiscal quarter of the Corporation
(currently March 31, June 30, September 30 and December 31, each, as applicable
a “Dividend Payable Date”), for so long as the Series B1 Preferred Stock remains
outstanding. If the Corporation is prohibited from paying the Accrued Dividends
in cash (pursuant to the Senior Credit Agreement), or registered common stock,
the Accrued Dividends will be paid in kind in Series B1 Preferred Stock.

2.3              Cash Dividend Payments. All Dividends payable in cash hereunder
shall be made in lawful money of the United States of America to each Holder in
whose name the Series B1 Preferred Stock is registered as set forth on the books
and records of the Corporation. Such payments shall be made by wire transfer of
immediately available funds to the account such Holder may from time to time
designate by written notice to the Corporation or by Corporation cashier’s
check, without any deduction, withholding or offset for any reason whatsoever
except to the extent required by law.

2.4              Participation. Subject to the rights of the holders, if any, of
any shares of the Series A Convertible Preferred Stock or Series B Preferred
Stock, the Holders shall, as holders of Series B1 Preferred Stock, be entitled
to such dividends paid and Distributions made to the holders of Common Stock to
the same extent as if such Holders had converted the Series B1 Preferred Stock
into Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and Distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or Distribution to the holders of Common Stock.
Following the occurrence of a Liquidation Event (as hereinafter defined) and the
payment in full to a Holder of its applicable Liquidation Preference, such
Holder shall cease to have any rights hereunder to participate in any future
dividends or distributions made to the holders of Common Stock. No Distributions
shall be made with respect to the Common Stock until all past due, if any,
and/or declared Dividends on the Series B1 Preferred Stock have been paid or set
aside for payment to the Holders. Notwithstanding the foregoing, the Holders
shall have no right of participation in connection with dividends or
Distributions made to the Common Stock shareholders consisting solely of shares
of Common Stock.

Vertex Energy: Series B1 Certificate of Designation

 13

 



2.5              Non-Cash Distributions. Whenever a Distribution provided for in
this Section 2 shall be payable in property other than cash, the value of such
Distribution shall be deemed to be the fair market value of such property as
determined in good faith by the Board of Directors.

2.6              Other Distributions. Subject to the terms of this Certificate
of Designation, and to the fullest extent permitted by the NRS, the Corporation
shall be expressly permitted to redeem, repurchase or make distributions on the
shares of its capital stock in all circumstances other than where doing so would
cause the Corporation to be unable to pay its debts as they become due in the
usual course of business or at any time that any amounts are outstanding and
claimed under the Senior Credit Agreement (unless consent to such redemption,
repurchase or distribution is provided by the lenders thereunder).

2.7              Stock Dividend Payments. In lieu of paying the Accrued
Dividends in cash, at the option of the Corporation, the Corporation may pay
Accrued Dividends in shares of Common Stock of the Corporation (“Dividend
Shares”), provided that the Corporation shall not issue Dividend Shares to any
Holder if such issuance would cause the Holder to exceed the Maximum Percentage
described in Section 4.1(e) below. The total Dividend Shares issuable in
connection with the payment by the Corporation of the Accrued Dividends in
shares of Common Stock shall be equal to the total amount of Accrued Dividends
which the Corporation has decided to pay in shares of Common Stock divided by
the Dividend Shares Conversion Price on the applicable Dividend Payable Date.
The payment of any Dividends in shares of Common Stock shall be subject in all
cases to the Dividend Conversion Limitation. Notwithstanding any other provision
of this Section, the Dividend Shares may only be issued in the event the
Dividend Shares are covered by a valid and effective registration under the
Securities Act that permits the unrestricted resale of the Dividend Shares at
the time of receipt and any time thereafter. In the event the Corporation is
prohibited from paying the Accrued Dividends in cash or shares of Common Stock,
the Accrued Dividends shall be paid in shares of Series B1 Preferred Stock (“PIK
Shares”) equal to the total amount of Accrued Dividends which the Corporation is
paying in shares of Series B1 Preferred Stock divided by the Original Issue
Price. At the time any payment of Accrued Dividends is required in the form of
additional shares of Series B1 Preferred Stock, if the number of authorized but
unissued shares of Series B1 Preferred Stock shall not be sufficient to effect
such payment in additional shares of Series B1 Preferred Stock, in addition to
such other remedies as shall be available to the holders of Series B1 Preferred
Stock, the Corporation will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Series B1 Preferred Stock to such number of shares as shall be sufficient for
such purpose including, without limitation, engaging in commercially reasonable
best efforts to obtain the requisite stockholder approval of any necessary
amendment to the Certificate of Incorporation or this Certificate of
Designation.

Vertex Energy: Series B1 Certificate of Designation

 14

 



3.                  Liquidation Rights.

3.1              Liquidation Preference. In the event of any liquidation,
dissolution or winding up of the Corporation, either voluntary or involuntary
(each a “Liquidation Event”), the holders of Series B1 Preferred Stock shall be
entitled to receive pari passu with any Distribution of any of the assets of the
Corporation to the holders of the Corporation’s Series B Preferred Stock and
prior and in preference to any Distribution of any of the assets of the
Corporation to the holders of the Corporation’s securities other than Senior
Securities by reason of their ownership of such stock, but not prior to any
holders of the Corporation’s Senior Securities, which holders of the Senior
Securities shall have priority to the Distribution of any assets of the
Corporation, an amount per share for each share of Series B1 Preferred Stock
held by them equal to the sum of (i) the Liquidation Preference, and (ii) all
Accrued Dividends and all declared but unpaid dividends on such share of Series
B1 Preferred Stock. If upon the liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation legally available for distribution to
the holders of the Series B1 Preferred Stock (i.e., after payment of the
Corporation’s liabilities and payment to any holders of the Corporation’s Senior
Securities and pari passu with the holders of the Series B Preferred Stock) are
insufficient to permit the payment to such holders of the full amounts specified
in this Section then the entire assets of the Corporation legally available for
distribution shall be distributed with equal priority and pro rata among the
holders of the Series B Preferred Stock and Series B1 Preferred Stock in
proportion to the full amounts they would otherwise be entitled to receive
pursuant to this Section and applicable law.

3.2              Remaining Assets. After the payment to the Holders of Series B
Preferred Stock and Series B1 Preferred Stock of the full preferential amounts
specified above, the entire remaining assets of the Corporation legally
available for distribution by the Corporation shall be distributed with equal
priority and pro rata among the holders of Common Stock and other junior
securities in proportion to the number of shares of Common Stock and junior
securities held by them.

3.3              Reorganization. For purposes of this Section 3, a Liquidation
Event shall be deemed to occur upon (a) a sale, lease, exclusive license or
other conveyance of all or substantially all of the assets of the Corporation or
(b) any transaction or series of related transactions (including, without
limitation, any reorganization, share exchange, consolidation or merger of the
Corporation with or into any other entity but excluding any sale of capital
stock by the Corporation for capital raising purposes) (i) in which the holders
of the Corporation’s outstanding capital stock immediately before the first such
transaction do not, immediately after any other such transaction, retain stock
or other equity interests representing at least 50% of the voting power of the
surviving entity of such transaction or (ii) in which at least 50% of the
Corporation’s outstanding capital stock (calculated on an as-converted to Common
Stock basis) is transferred; provided any transaction or event approved by a
Majority In Interest shall not be considered a Liquidation Event hereunder

3.4              Valuation of Non-Cash Consideration. If any assets of the
Corporation distributed to stockholders in connection with any liquidation,
dissolution, or winding up of the Corporation are other than cash, then the
value of such assets shall be their fair market value as determined in good
faith by the Board of Directors. In the event of a merger or other acquisition
of the Corporation by another entity, the Distribution date shall be deemed to
be the date such transaction closes.

Vertex Energy: Series B1 Certificate of Designation

 15

 



4.                  Conversion. The holders of the Series B1 Preferred Stock
shall have conversion rights as follows (the “Conversion Rights”):

4.1              Holder Conversion.

(a)                Each share of Series B1 Preferred Stock and all Accrued
Dividends shall be convertible, at the option of the holder thereof (a “Holder
Conversion”), at any time following the Closing Date, at the office of the
Corporation or any Transfer Agent for the Series B1 Preferred Stock, into that
number of fully-paid, nonassessable shares of Common Stock determined by
dividing (i) the Original Issue Price for the Series B1 Preferred Stock by the
Conversion Price and (ii) the total Accrued Dividends desired to be converted
divided by the Dividend Shares Conversion Price calculated as of the date of the
Notice of Conversion, subject to the Dividend Conversion Limitation (such shares
of Common Stock issuable upon a Conversion, the “Holder Conversion Shares”). In
order to effectuate the Holder Conversion under this Section 4.1, the Holder
must provide the Corporation a written notice of conversion in the form of
Exhibit A hereto (the “Notice of Conversion”). The Notice of Conversion must be
dated no earlier than three Business Days from the date the Notice of Conversion
is actually received by the Corporation.

(b)               Mechanics of Conversion. In order to effect an Conversion, a
holder shall fax or email a copy of the fully executed Notice of Conversion to
the Corporation (or in the discretion of the Corporation, with notice to the
Holder, the Transfer Agent)(Attention: Chris Carlson, Corporate Secretary, 1331
Gemini Street, Suite 250, Houston, Texas 77058, Fax: , Email:
chrisc@vertexenergy.com, with a copy to (which shall not constitute notice) The
Loev Law Firm, PC, Attn: David M. Loev, Esq., 6300 West Loop South, Suite 280,
Bellaire, Texas 77401, Fax: (713) 524-4122, Email: dloev@loevlaw.com). Upon
receipt by the Corporation (or the Transfer Agent) of a facsimile or emailed
copy of a Notice of Conversion from a Holder, the Corporation (or the Transfer
Agent) shall promptly send, via facsimile or email, a confirmation to such
Holder stating that the Notice of Conversion has been received, the date upon
which the Corporation (or the Transfer Agent) expects to deliver the Common
Stock issuable upon such conversion and the name and telephone number of a
contact person at the Corporation (or the Transfer Agent) regarding the
Conversion. The holder shall surrender, or cause to be surrendered, the
Preferred Stock Certificates being converted, duly endorsed, to the Corporation
(or the Transfer Agent) at the address listed above within three Business Days
of delivering the fully executed Notice of Conversion. The Corporation (or the
Transfer Agent) shall not be obligated to issue shares of Common Stock upon a
Conversion unless either (x) the Preferred Stock Certificates; or (y) the Lost
Certificate Materials described in Section 12, below have been previously
received by the Corporation or its Transfer Agent. In the event the Holder has
lost or misplaced the certificates evidencing the Preferred Stock, the Holder
shall be required to provide the Corporation or the Corporation’s Transfer Agent
(as applicable) with whatever documentation and fees each may require to
re-issue the Preferred Stock Certificates and shall be required to provide such
re-issued Preferred Stock Certificates to the Corporation (or the Transfer
Agent) within three Business Days of delivering the Notice of Conversion. Unless
the Holder Conversion Shares are covered by a valid and effective registration
under the Securities Act or the Notice of Conversion provided by the Holder
includes a valid opinion from an attorney stating that such shares of Common
Stock issuable in connection with the Notice of Conversion can be issued free of
restrictive legend, which shall be determined by the Corporation (or the
Transfer Agent) in its sole discretion, such shares shall be issued as
Restricted Shares.

Vertex Energy: Series B1 Certificate of Designation

 16

 



(c)                Delivery of Common Stock upon Conversion. Upon the receipt of
a Notice of Conversion, the Corporation (itself, or through its Transfer Agent)
shall, no later than the third Business Day following the date of such receipt
(subject to the surrender of the Preferred Stock Certificates by the holder
within the period described in Section 4.1(b) or, in the case of lost, stolen or
destroyed certificates, after provision of the Lost Certificate Materials) (the
“Delivery Period”), issue and deliver (i.e., deposit with a nationally
recognized overnight courier service postage prepaid) to the Holder or its
nominee (x) a certificate representing the Holder Conversion Shares and (y) a
certificate representing the number of shares of Series B1 Preferred Stock not
being converted, if any. Notwithstanding the foregoing, if the Corporation’s
Transfer Agent is participating in the Depository Trust Corporation (“DTC”) Fast
Automated Securities Transfer program, and so long as the certificates therefor
do not bear a legend and the holder thereof is not then required to return such
certificate for the placement of a legend thereon, the Corporation shall cause
its Transfer Agent to promptly electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of the Holder or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DTC
Transfer”). If the aforementioned conditions to a DTC Transfer are not
satisfied, the Corporation shall deliver as provided above to the Holder
physical certificates representing the Common Stock issuable upon Holder
Conversion. Further, a Holder may instruct the Corporation to deliver to the
Holder physical certificates representing the Common Stock issuable upon
conversion in lieu of delivering such shares by way of DTC Transfer.

(d)               Failure to Provide Preferred Stock Certificates. In the event
the Holder provides the Corporation with a Notice of Conversion, but fails to
provide the Corporation with the Preferred Stock Certificates or the Lost
Certificate Materials (as defined in Section 12 below), by the end of the
Delivery Period, the Notice of Conversion shall be considered void and the
Corporation shall not be required to comply with such Notice of Conversion.
Provided that if the Notice of Conversion only relates to the conversion of
Accrued Dividends, the Holder shall not be required to provide the Corporation
any Preferred Stock Certificates.

(e)                Beneficial Ownership Limitation for Holder Conversions and
Voting. No Holder Conversion shall result in the conversion of more than that
number of shares of Series B1 Preferred Stock, if any, such that, upon such
Holder Conversion, the aggregate beneficial ownership of the Corporation’s
Common Stock (calculated pursuant to Rule 13d-3 of the Exchange Act) of such
Holder and all persons affiliated with such Holder as described in Rule 13d-3 is
more than 9.999% of the Corporation’s Common Stock then outstanding (the
“Maximum Percentage”). In the event any Holder Conversion would result in the
issuance of shares of Common Stock to any Holder in excess of the Maximum
Percentage, only that number of shares of Series B1 Convertible Preferred Stock
which when Converted would not result in such Holder exceeding the Maximum
Percentage shall be subject to such applicable Holder Conversion, if any, and
Holder shall continue to hold any remaining shares of Series B1 Preferred Stock,
the conversion of which would result in Holder exceeding the Maximum Percentage.
The Corporation’s Transfer Agent shall be authorized to promptly disclose the
total outstanding shares of Common Stock of the Corporation to the Holder from
time to time at the request of the Holder in order for the Holder to determine
its compliance with the Maximum Percentage. The provisions of this Section
4.1(e) shall not be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 4.1(e) to correct this Section
(or any portion hereof) which may be defective or inconsistent with the intended
Maximum Percentage herein contained or to make changes or supplements necessary
or desirable to properly give effect to such limitation. The Corporation shall
not be required to verify or investigate or confirm whether any Holder
Conversion would exceed the Maximum Percentage, and instead the Corporation
shall be able to rely on any Notice of Holder Conversion as prima facie evidence
of, and as a representation by, the applicable Holder, that such applicable
conversion described in the Notice of Holder Conversion would not result in a
violation of the Maximum Percentage Additionally, in no event shall any Holder
have the right pursuant to Section 6.1 below, to vote, on any matter presented
to the shareholders of the Corporation for their action or consideration at any
meeting of shareholders of the Corporation (or by written consent of
shareholders in lieu of meeting), a number of voting shares in excess of the
Maximum Percentage.

Vertex Energy: Series B1 Certificate of Designation

 17

 



4.2              Automatic Conversion.

(a)                At such time, if ever, following the earlier of (i) six
months from the Closing Date or (ii) the effective date of a valid and effective
registration statement under the Securities Act covering the resale of the
Common Stock issuable upon conversion of the Series B1 Preferred Stock, each
share of Series B1 Preferred Stock, shall automatically and without any required
action by any Holder, be converted into that number of fully-paid,
non-assessable shares of Common Stock as determined by dividing the Original
Issue Price by the Conversion Price, provided, that the Closing Sales Price of
the Corporation’s Common Stock is equal to at least $3.90 per share of Common
Stock as adjusted for Recapitalizations (the “Trading Price”) for a period of at
least 20 consecutive Trading Days (an “Automatic Conversion” and together with a
Holder Conversion, each a “Conversion”).

(b)               Following an Automatic Conversion, the Corporation shall
within two Business Days, deliver notice to each Holder that an Automatic
Conversion has occurred, at the address of each Holder which the Corporation
then has on record (an “Automatic Conversion Notice”); provided, that the
Corporation is not required to receive any confirmation that such Automatic
Conversion Notice was received by a Holder, but instead assuming such Automatic
Conversion Notice was sent to the address which the Corporation then has on
record for such Holder, the Automatic Conversion Notice shall be treated as
received by the Holder for all purposes on the third Business Day following the
date such notice was sent by the Corporation (the “Automatic Conversion Notice
Receipt Date”). Within three Business Days following the Automatic Conversion
Notice Receipt Date, the Corporation shall pay each Holder the total amount of
Accrued Dividends owed on such Series B1 Preferred Stock, if any (the “Automatic
Conversion Dividends”) in cash (subject to the terms of the Senior Credit
Agreement) or at the option of the Corporation, in shares of Common Stock equal
to the total Accrued Dividends divided by the Dividend Shares Conversion Price
calculated on the applicable Automatic Conversion Notice Receipt Date, subject
to the Dividend Conversion Limitation, and issue to each Holder all shares of
Common Stock which such Holder is due in connection with the Automatic
Conversion (the “Automatic Conversion Shares”, and together with the Holder
Conversion Shares, the “Shares”) and promptly deliver such Automatic Conversion
Shares (and if applicable, cash in an amount equal to the Accrued Dividends) to
the address of Holder which the Corporation then has on record (a “Delivery”).
The Automatic Conversion Shares issuable in connection with an Automatic
Conversion shall be fully-paid, non-assessable shares of Common Stock. Unless
the Automatic Conversion Shares are covered by a valid and effective
registration under the Securities Act or the Holder provides a valid opinion
from an attorney stating that such Automatic Conversion Shares can be issued
free of restrictive legend, which shall be determined by the Corporation in its
sole discretion, prior to the issuance date of such Automatic Conversion Shares,
such Automatic Conversion Shares shall be issued as Restricted Shares.

Vertex Energy: Series B1 Certificate of Designation

 18

 



(c)                The issuance and Delivery by the Corporation of the Automatic
Conversion Shares (and if applicable, the cash Accrued Dividends) shall fully
discharge the Corporation from any and all further obligations under or in
connection with the Series B1 Preferred Stock and shall automatically, and
without any required action by the Corporation or the Holder, result in the
cancellation, termination and invalidation of any outstanding Series B1
Preferred Stock and Preferred Stock Certificates held by Holder or his, her or
its assigns and shall upon the payment of the Automatic Conversion Dividends,
fully discharge any and all requirement for the Corporation to pay Dividends on
such Series B1 Preferred Stock shares converted, which Series B1 Preferred Stock
converted shall cease accruing Dividends upon an Automatic Conversion.

(d)               Without limiting the obligation of each Holder set forth
herein (including in the subsequent clause (e)), the Corporation and/or the
Corporation’s Transfer Agent shall be authorized to take whatever action
necessary, if any, following the issuance and Delivery of the Automatic
Conversion Shares to reflect the cancellation of the Series B1 Preferred Stock
subject to the Automatic Conversion, which shall not require the approval and/or
consent of any Holder (a “Cancellation”).

(e)                Notwithstanding the above, each Holder, by accepting such
Preferred Stock Certificates hereby covenants that it will, whenever and as
reasonably requested by the Corporation and the Transfer Agent, at the
Corporation’s sole cost and expense, do, execute, acknowledge and deliver any
and all such other and further acts, deeds, assignments, transfers, conveyances,
confirmations, powers of attorney and any instruments of further assurance,
approvals and consents as the Corporation or the Transfer Agent may reasonably
require in order to complete, insure and perfect the Cancellation, if such may
be reasonably required by the Corporation and/or the Corporation’s Transfer
Agent.

(f)                In the event that the Delivery of any Automatic Conversion
Shares (or any cash Accrued Dividends) is unsuccessful and/or any Holder fails
to accept such Automatic Conversion Shares (or applicable cash Accrued
Dividends), such Automatic Conversion Shares (and if applicable, cash Accrued
Dividends) shall be held by the Corporation and/or the Transfer Agent in trust
(without accruing interest) and shall be released to such Holder upon reasonable
evidence to the Corporation or the Transfer Agent that such Holder is the legal
owner of such Automatic Conversion Shares, provided that the Holder’s failure to
accept such Automatic Conversion Shares, cash Accrued Dividends and/or the
Corporation’s inability to Deliver such shares or dividends shall in no event
effect the validity of the Cancellation.

Vertex Energy: Series B1 Certificate of Designation

 19

 



(g)               The Automatic Conversion Right shall supersede and take
priority over the Holder’s Optional Conversion Right in the event that there are
any conflicts between such rights.

(h)               The Maximum Percentage ownership limitation described in
Section 4.1(e) above shall not apply to an Automatic Conversion, provided that
the Automatic Conversion Shares, including any shares issuable in consideration
for Accrued Dividends shall be subject to the Share Cap. In the event any
Automatic Conversion would result, if Converted in full, in the Corporation
exceeding the Share Cap, the maximum number of shares of Common Stock allowable
under the Share Cap shall be issued pro rata to each Holder and, and subject to
the terms of the Senior Credit Agreement, the remaining Series B1 Preferred
Stock shares and/or Accrued Dividends shall be immediately redeemed by the
Corporation as if such remaining portion of Series B1 Preferred Stock and/or
Accrued Dividends was subject to a Mandatory Redemption on such Automatic
Conversion Notice Receipt Date (as provided in Section 8 hereof, substituting
the Automatic Conversion Notice Receipt Date for the Required Redemption Date in
Section 8).

4.3              Fractional Shares. If any Conversion of Series B1 Preferred
Stock would result in the issuance of a fractional share of Common Stock
(aggregating all shares of Series B1 Preferred Stock being converted pursuant to
a given Notice of Conversion), then subject to the terms of the Senior Credit
Agreement, such fractional share shall be payable in cash based upon the market
value of the Common Stock on the trading day immediately prior to the date of
conversion (as determined in good faith by the Board of Directors) and the
number of shares of Common Stock issuable upon conversion of the Series B1
Preferred Stock shall be the next lower whole number of shares. If the
Corporation elects not to, or is unable to, make such a cash payment, the Holder
shall be entitled to receive, in lieu of the final fraction of a share, one
whole share of Common Stock.

4.4              Taxes. The Corporation shall not be required to pay any tax
which may be payable in respect to any transfer involved in the issue and
delivery of shares of Common Stock upon Conversion in a name other than that in
which the shares of the Series B1 Preferred Stock so converted were registered,
and no such issue or delivery shall be made unless and until the person
requesting such issue or delivery has paid to the Corporation the amount of any
such tax, or has established, to the satisfaction of the Corporation, that such
tax has been paid. The Corporation shall withhold from any payment due
whatsoever in connection with the Series B1 Preferred Stock any and all required
withholdings and/or taxes the Corporation, in its sole discretion deems
reasonable or necessary, absent an opinion from Holder’s accountant or legal
counsel, acceptable to the Corporation in its sole determination, that such
withholdings and/or taxes are not required to be withheld by the Corporation.

4.5              No Impairment. The Corporation will not through any
reorganization, transfer of assets, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Corporation but will at all times in good faith assist in the carrying out of
all the provisions of this Section 4 and in the taking of all such action as may
be necessary or appropriate in order to protect the Conversion Rights of the
holders of Series B1 Preferred Stock against impairment. Notwithstanding the
foregoing, nothing in this Section shall prohibit the Corporation from amending
its Articles of Incorporation with the requisite consent of its stockholders and
the Board of Directors, provided that such amendment will not prohibit the
Corporation from having sufficient authorized shares of Common Stock to permit
conversion hereunder.

Vertex Energy: Series B1 Certificate of Designation

 20

 



4.6              Reservation of Stock Issuable Upon Conversion. The Corporation
shall at all times reserve and keep available out of its authorized but unissued
shares of Common Stock solely for the purpose of effecting the conversion of the
shares of the Series B1 Preferred Stock, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
then outstanding shares of the Series B1 Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series B1
Preferred Stock, the Corporation will use its commercially reasonable efforts to
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

4.7              Cap on Shares of Common Stock. Notwithstanding anything herein
to the contrary, the maximum number of shares of Common Stock to be issued in
connection with the Conversion of all of the outstanding shares of Series B1
Preferred Stock shares (and upon conversion or exercise of any other securities
required to be aggregated with the Series B1 Preferred Stock pursuant to the
applicable rules and requirements of the NASDAQ Capital Market), or otherwise as
provided herein, shall not exceed such number of shares of Common Stock that
would violate applicable listing rules of the NASDAQ Capital Market in the event
the Corporation’s stockholders do not approve the issuance of the Common Stock
issuable in connection with a Conversion (and upon conversion or exercise of any
other securities required to be aggregated with the Series B1 Preferred Stock
pursuant to the applicable rules and requirements of the NASDAQ Capital Market),
or otherwise as provided herein (the “Share Cap”). In the event the number of
shares of Common Stock to be issued hereunder (and upon conversion or exercise
of any other securities required to be aggregated with the Series B1 Preferred
Stock pursuant to the applicable rules and requirements of the NASDAQ Capital
Market) in connection with a Conversion or otherwise, exceeds the Share Cap,
then subject to the terms of the Senior Credit Agreement, the Corporation shall
instead (i) immediately redeem such portion of Series B1 Preferred Stock, the
conversion of which would exceed the Share Cap, in cash as if such applicable
Series B1 Preferred Stock shares were subject to a Mandatory Redemption (as
provided in Section 8 hereof); and (ii) pay any Accrued Dividends and future
Dividends in cash, or shall otherwise first obtain the approval of the
stockholders of the Corporation under applicable rules and requirements of the
NASDAQ Capital Market prior to issuing such shares of Common Stock in excess of
the Share Cap.

5.                  Adjustments for Recapitalizations.

5.1              Equitable Adjustments for Recapitalizations. (a) The
Liquidation Preference and the Original Issue Price (each, as and if applicable)
(the “Preferred Stock Adjustable Provisions”); (b) the Conversion Price,
Dividend Shares Conversion Price and Trading Price (as and if applicable) (the
“Common Stock Adjustable Provisions”), and (c) any and all other terms,
conditions, amounts and provisions of this Designation which (i) pursuant to the
terms of this Designation provide for equitable adjustment in the event of a
Recapitalization (the “Other Equitable Adjustable Provisions”); or (ii) the
Board of Directors of the Corporation determines in their reasonable good faith
judgment is required to be equitably adjusted in connection with any
Recapitalizations, shall each be subject to equitable adjustment as provided in
Sections 5.2 through 5.3, below, as determined by the Board of Directors in
their sole and reasonable discretion.

Vertex Energy: Series B1 Certificate of Designation

 21

 



5.2              Adjustments for Subdivisions or Combinations of Common Stock.
In the event the outstanding shares of Common Stock shall be subdivided (by
stock split, by payment of a stock dividend or otherwise), into a greater number
of shares of Common Stock, without a corresponding subdivision of the Series B1
Preferred Stock, the applicable Common Stock Adjustable Provisions and the Other
Equitable Adjustable Provisions (if any) in effect immediately prior to such
subdivision shall, concurrently with the effectiveness of such subdivision, be
proportionately and equitably adjusted. In the event the outstanding shares of
Common Stock shall be combined (by reclassification or otherwise) into a lesser
number of shares of Common Stock, without a corresponding combination of the
Series B1 Preferred Stock, the Common Stock Adjustable Provisions and the Other
Equitable Adjustable Provisions (if any) in effect immediately prior to such
combination shall, concurrently with the effectiveness of such combination, be
proportionately and equitably adjusted.

5.3              Adjustments for Subdivisions or Combinations of Series B1
Preferred Stock. In the event the outstanding shares of Series B1 Preferred
Stock shall be subdivided (by stock split, by payment of a stock dividend or
otherwise), into a greater number of shares of Series B1 Preferred Stock, the
applicable Preferred Stock Adjustable Provisions, Common Stock Adjustable
Provisions and the Other Equitable Adjustable Provisions (if any) in effect
immediately prior to such subdivision shall, concurrently with the effectiveness
of such subdivision, be proportionately adjusted. In the event the outstanding
shares of Series B1 Preferred Stock shall be combined (by reclassification or
otherwise) into a lesser number of shares of Series B1 Preferred Stock, the
applicable Preferred Stock Adjustable Provisions, Common Stock Adjustable
Provisions and the Other Equitable Adjustable Provisions (if any) in effect
immediately prior to such combination shall, concurrently with the effectiveness
of such combination, be proportionately adjusted.

5.4              Adjustments for Reclassification, Exchange and Substitution.

(a) Except to the extent such Recapitalization Event is subject to Sections 5.1
through 5.3, above (the “Recapitalization and Adjustment Rights”), and/or
Section 3 (“Liquidation Rights”), if at any time or from time to time after the
Closing Date there shall occur any capital reorganization, recapitalization,
reclassification, share exchange, restructuring, consolidation, combination or
merger involving the Corporation in which the Common Stock (but not the Series
B1 Preferred Stock) is converted into or exchanged for shares of stock or other
securities or property (including cash) of the Corporation or otherwise (other
than a transaction covered by the Recapitalization and Adjustment Rights or
Liquidation Rights) (each a “Recapitalization Event”), provision shall be made
so that each Series B1 Preferred Holder shall thereafter be entitled to receive
upon conversion of the shares of Series B1 Preferred Stock held by such Series
B1 Preferred Holder the kind and number of shares of stock or other securities
or property (including cash or any combination thereof) of the Corporation or
otherwise, to which a Common Stock shareholder holding the number of shares of
Common Stock into which the shares of Series B1 Preferred Stock held by such
Series B1 Preferred Holder are convertible immediately prior to such
reorganization, recapitalization, reclassification, consolidation or merger
(without regard for the Maximum Percentage) would have been entitled upon such
event.

Vertex Energy: Series B1 Certificate of Designation

 22

 



(b) In the event that the holders of Common Stock have the opportunity to elect
the form of consideration to be received in the business combination, then the
Corporation shall make adequate provision whereby the holders of Series B1
Preferred Stock shall have the opportunity to determine the form of
consideration into which all of the Series B1 Preferred Stock, treated as a
single class, shall be convertible from and after the effective date of such
business combination. If such opportunity is granted, such determination shall
be based on the determination at a meeting duly called or via a written consent
to action of a Majority In Interest, shall be subject to any limitations to
which all holders of Common Stock are subject, such as pro rata reductions
applicable to any portion of the consideration payable in such business
combination, and shall be conducted in such a manner as to be completed by the
date which is the earliest of (1) the deadline for elections to be made by
holders of Common Stock and (2) two Business Days prior to the anticipated
effective date of the business combination. Further, the Corporation shall not
effect any such consolidation, merger or sale, unless prior to the consummation
thereof, the successor entity (if other than the Corporation) resulting from
consolidation or merger or the entity purchasing such assets assumes by written
instrument, the obligation to deliver to each such holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to acquire.

(c) If a conversion of Series B1 Preferred Stock is to be made in connection
with a transaction contemplated by this Section 5.3 or a similar transaction
affecting the Corporation (other than a tender or exchange offer), the
conversion of any shares of Series B1 Preferred Stock may, at the election of
the Holder thereof, be conditioned upon the consummation of such transaction, in
which case such conversion shall not be deemed to be effective until such
transaction has been consummated. In connection with any tender or exchange
offer for shares of Common Stock, Holders of Series B1 Preferred Stock shall
have the right to tender (or submit for exchange) shares of Series B1 Preferred
Stock in such a manner so as to preserve the status of such shares as Series B1
Preferred Stock until immediately prior to such time as shares of Common Stock
are to be purchased (or exchanged) pursuant to such offer, at which time that
portion of the shares of Series B1 Preferred Stock so tendered which is
convertible into the number of shares of Common Stock to be purchased (or
exchanged) pursuant to such offer shall be deemed converted into the appropriate
number of shares of Common Stock. Any shares of Series B1 Preferred Stock not so
converted shall be returned to the Holder as Series B1 Preferred Stock.

(d) None of the foregoing provisions shall affect the right of a Holder of
shares of Series B1 Preferred Stock to convert such Holder’s shares of Series B1
Preferred Stock into shares of Common Stock prior to the effective date of such
business combination, subject to the terms of this Designation.

(e) In the event of any Recapitalization Event falling under this Section 5.3,
in such case, appropriate adjustment shall be made in the application of the
provisions of this Section 5.3 with respect to the rights and interests of the
Series B1 Preferred Holders after such events to the end that the provisions of
this Section 5.3 (including, but not limited to, adjustment of the Conversion
Price in respect of any shares of Series B1 Preferred Stock then in effect and
the number of shares issuable upon conversion of all such shares of Series B1
Preferred Stock) shall be applicable after that event as nearly reasonably as
may be. The Corporation may not become a party to any such transaction unless
its terms are consistent with the preceding requirements and such transaction is
otherwise effected in accordance with this Designation.

Vertex Energy: Series B1 Certificate of Designation

 23

 



5.5              Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 5, the Corporation at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each holder of Series B1 Preferred Stock a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Corporation
shall, upon the reasonable written request at any time of any holder of Series
B1 Preferred Stock, furnish or cause to be furnished to such holder a like
certificate setting forth (i) such adjustments and readjustments, (ii) the
Conversion Price at the time in effect, and (iii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Series B1 Preferred Stock.

6.                  Voting.

6.1              Restricted Class Voting. In addition to any class or series
voting rights provided to the holders of Series B1 Preferred Stock herein or
required by law, on any matter presented to the shareholders of the Corporation
for their action or consideration at any meeting of shareholders of the
Corporation (or by written consent of shareholders in lieu of meeting), each
holder of outstanding shares of Series B1 Preferred Stock shall be entitled to
cast the number of votes equal to the number of whole shares of Common Stock
into which the shares of Series B1 Preferred Stock held by such holder are
convertible as of the record date for determining shareholders entitled to vote
on such matter, subject in all cases to the Maximum Percentage (i.e., in no
event shall any Holder have the right to vote more voting shares in connection
with the terms of this Section 6.1 than as equals its individual Maximum
Percentage (when aggregated with all other voting shares beneficially owned by
such Holder as of such applicable record date)), and shall be entitled,
notwithstanding any provision hereof, to notice of any shareholders’ meeting in
accordance with the bylaws of the Corporation. Fractional votes shall not,
however, be permitted and any fractional voting rights available on an
as-converted to Common Stock basis (after aggregating all fractional shares into
which shares of Series B1 Preferred Stock held by each holder could be
converted) shall be rounded to the nearest whole share (with one-half being
rounded upward). Except as provided by law or by the other provisions of the
Articles of Incorporation or this Designation, holders of Series B1 Preferred
Stock shall vote together with the holders of Common Stock as a single class. In
the event any Holder’s voting rights under this Section 6.1 are limited by the
Maximum Percentage, the total number of voting shares eligible to be voted on
the applicable matter shall similarly be decreased. For the sake of clarity, the
purpose of this Section 6.1 is to limit the maximum voting rights of the Series
B1 Preferred Stock shares held by any individual Holder, to the lesser of (a)
9.99% of the Corporation’s Common Stock then outstanding; and (b) such number of
voting shares of the Corporation, if any, that, when added together with the
other voting securities of the Corporation beneficially owned (as calculated
pursuant to Rule 13d-3 of the Exchange Act) by such Holder, totals 9.99% of the
Corporation’s then outstanding Common Stock.

6.2              No Series Voting. Other than as provided herein or required by
law, there shall be no series voting.

Vertex Energy: Series B1 Certificate of Designation

 24

 



7.                  Protective Provisions.

7.1              Subject to the rights of series of preferred stock which may
from time to time come into existence, so long as any shares of Series B1
Preferred Stock are outstanding, the Corporation shall not, without first
obtaining the approval (at a meeting duly called or by written consent, as
provided by law) of the holders of a Majority In Interest:

(a)                Increase or decrease (other than by redemption or conversion)
the total number of authorized shares of Series B1 Preferred Stock (except to
the extent required to issue PIK Shares if required by the terms set forth
herein, which for the sake of clarity, and without otherwise limiting this
provision, shall not require approval of the Holders);

(b)               Re-issue any shares of Series B1 Preferred Stock converted or
redeemed pursuant to the terms of this Designation (except to the extent
required to issue PIK Shares if required by the terms set forth herein, which
for the sake of clarity, and without otherwise limiting this provision, shall
not require approval of the Holders);

(c)                Create, or authorize the creation of, or issue or obligate
itself to issue shares of, any class or series of capital stock unless the same
ranks junior to (and not pari passu with) the Series B1 Preferred Stock with
respect to the distribution of assets on the liquidation, dissolution or winding
up of the Corporation, the payment of dividends and rights of redemption, or
increase the authorized number of shares of any additional class or series of
capital stock unless the same ranks junior to (and not pari passu with) the
Series B1 Preferred Stock with respect to the distribution of assets on the
liquidation, dissolution or winding up of the Corporation, the payment of
dividends and rights of redemption, in each such case, other than issuances of
(or in connection with issuances of) shares of Series B1 Preferred Stock
pursuant to the Purchase Agreement and PIK Shares;

(d)               Issue, incur or obligate itself to issue or incur any
indebtedness that is convertible into, or exchangeable for, any equity security
of the Corporation or instruments derivative of any equity security of the
Corporation;

(e)                Grant any rights to require a mandatory repurchase,
retirement or redemption by the Corporation of any of the Corporation’s equity
securities or instruments derivative of its equity securities on or prior to the
Required Redemption Date, or issue, incur or obligate the Corporation to issue
or incur, any indebtedness with a maturity date on or prior to the Required
Redemption Date that is convertible into, or exchangeable for, equity securities
or instruments derivative of the Corporation’s equity securities;

(f)                Effect an exchange, reclassification, or cancellation of all
or a part of the Series B1 Preferred Stock (except pursuant to Section 5.3
hereof, which shall not require any approval or consent of the Holders);

(g)               Effect an exchange, or create a right of exchange, of all or
part of the shares of another class of shares into shares of Series B1 Preferred
Stock (except pursuant to Section 5.3 hereof, which shall not require any
approval or consent of the Holders);

Vertex Energy: Series B1 Certificate of Designation

 25

 



(h)               Issue any shares of Series B1 Preferred Stock other than
pursuant to the Purchase Agreement or as PIK Shares;

(i)                 Alter or change the rights, preferences or privileges of the
shares of Series B1 Preferred Stock so as to affect adversely the shares of such
series; or

(j)                 Amend or waive any provision of the Corporation’s Articles
of Incorporation or Bylaws relative to the Series B1 Preferred Stock so as to
affect adversely the shares of Series B1 Preferred Stock in any material respect
as compared to holders of other series of shares.

8.                  Redemption Rights.

8.1              Optional Corporation Redemption. Subject to the terms of the
Senior Credit Agreement, the Corporation shall have the option, exercisable from
time to time after the Corporation Redemption Triggering Date, to redeem all or
any portion of the outstanding shares of Series B1 Preferred Stock (a
“Corporation Redemption”) which have not been previously Converted into Common
Stock (as provided above in Section 4) (the “Corporation Redemption Rights”), by
paying each applicable Holder, an amount equal to (a) 110% of the Original Issue
Price multiplied by the number of Series B1 Preferred Stock shares held by each
applicable Holder, subject to the Corporation Redemption; plus (b) the Accrued
Dividends (the “Corporation Redemption Amount”).

(a)                In the event the Corporation exercises its Corporation
Redemption Rights, it shall redeem and repurchase Series B1 Preferred Stock pari
passu with the Series B Preferred Stock and pro rata between all Holders based
on the Pro Rata Amount.

(b)               To exercise the Corporation Redemption Right, the Corporation
shall deliver to each Holder an irrevocable written notice (a “Corporation
Redemption Notice”), indicating the date the Corporation intends to pay the
Corporation Redemption Amount (as applicable, the “Corporation Redemption
Date”), which date may not be less than ten days nor more than 20 days from the
date the Corporation Redemption Notice is delivered to a Holder. In the event
the applicable aggregate Corporation Redemption Amount is not paid to the
Holders on the applicable Corporation Redemption Date, the Corporation
Redemption Notice shall be considered void and of no force or effect.

(c)                Notwithstanding the foregoing, the Series B1 Preferred Stock
may not be redeemed unless and until all amounts outstanding and claimed under
the Senior Credit Agreement have been paid in full in cash.

8.2              Mandatory Corporation Redemption. Notwithstanding the
Corporation Redemption Rights set forth in Section 8.1, above, the Corporation
shall, subject to the terms of the Senior Credit Agreement, be required to
redeem all then outstanding shares of Series B1 Preferred Stock within two
Business Days of the Required Redemption Date (“Mandatory Redemption” and
together with a Corporation Redemption, a “Redemption”). A Mandatory Redemption
shall be effected by the Corporation, within two Business Days of the Required
Redemption Date (the “Post-Redemption Triggering Period”), by paying each Holder
an amount in cash equal to (a) the Original Issue Price multiplied by the number
of Series B1 Preferred Stock shares held by each applicable Holder, subject to
the Mandatory Redemption; plus (b) the Accrued Dividends (the “Mandatory
Redemption Amount” and together with the Corporation Redemption Amount, each as
applicable, a “Redemption Amount”) and promptly delivering such Mandatory
Redemption Amount to the address of Holder which the Corporation then has on
record. The date of such Redemption Delivery (as defined below) shall be defined
herein as the “Mandatory Redemption Date”). The Holders shall be prohibited from
Converting the Series B1 Preferred Stock during the Post-Redemption Triggering
Period, unless the Corporation shall allow such Conversion, at the Corporation’s
sole option and its sole discretion.

Vertex Energy: Series B1 Certificate of Designation

 26

 



8.3              Effect of Redemption. The payment by the Corporation to each
Holder (at each such Holder’s address of record) (or if the Holder fails to
deliver the Preferred Stock Certificates and/or Lost Certificate Materials
required to be delivered as discussed below in connection with such Redemption,
upon the Corporation setting aside such Redemption Amount in trust for the
benefit of the Holder) of the Corporation Redemption Amount or Mandatory
Redemption Amount (as applicable, a “Redemption Delivery”) in connection with a
Corporation Redemption or Mandatory Redemption, as applicable, and effective as
of the Corporation Redemption Date or the Mandatory Redemption Date, as
applicable, shall fully discharge the Corporation from any and all further
obligations under the Series B1 Preferred Stock shares redeemed and shall
automatically, and without any required action by the Corporation or the Holder
or his, her or its assigns (including the requirement that the Holder provide
the Corporation or the Corporation’s Transfer Agent the Preferred Stock
Certificates relating to such Corporation Redemption), result in the
cancellation, termination and invalidation of any outstanding Series B1
Preferred Stock and related Preferred Stock Certificates held by a Holder which
are subject to a Corporation Redemption or Mandatory Redemption, as applicable
and shall upon the payment of the applicable Redemption Amount, fully discharge
any and all requirement for the Corporation to pay further Dividends, and which
Series B1 Preferred Stock shall cease accruing Dividends upon a Redemption.

8.4              Further Actions Following Redemption. Without limiting the
obligation of each Holder set forth herein (including in the subsequent Section
8.5), the Corporation and/or the Corporation’s Transfer Agent shall be
authorized to take whatever action necessary, if any, following the payment of
the Corporation Redemption Amount or Mandatory Redemption Amount, to reflect the
cancellation of the Series B1 Preferred Stock subject to the applicable
Redemption, which shall not require the approval and/or consent of any Holder,
and provided that by agreeing to the terms and conditions of this Designation
and the acceptance of the Series B1 Preferred Stock, each Holder hereby agrees
to release the Corporation and the Corporation’s Transfer Agent from any and all
liability whatsoever in connection with the cancellation of the Series B1
Preferred Stock subject to and following a Corporation Redemption and/or a
Mandatory Redemption, regardless of the return to the Corporation or the
Transfer Agent of any Preferred Stock Certificates evidencing such Series B1
Preferred Stock subject to the Corporation Redemption and/or Mandatory
Redemption, as applicable, which as stated above, shall be automatically
cancelled upon the payment of the Corporation Redemption Amount and Mandatory
Redemption Amount, as applicable to the Holder, or if the provisions of Section
8.6 apply and the Holder fails to deliver the Preferred Stock Certificates
and/or Lost Certificate Materials, upon the Corporation setting aside such
Redemption Amount in trust for the benefit of the Holder (a “Redemption
Cancellation”).

Vertex Energy: Series B1 Certificate of Designation

 27

 



8.5              Further Redemption Assurances. Notwithstanding the above, each
Holder, by accepting such Preferred Stock Certificates hereby covenants that it
will (a) deliver to the Corporation or the Corporation’s Transfer Agent,
promptly upon the receipt of any Corporation Redemption Notice, but in any case
prior to the applicable Corporation Redemption Date, and/or promptly upon the
occurrence of the Required Redemption Date, the applicable Preferred Stock
Certificates relating to the Corporation Redemption and Mandatory Redemption, as
applicable (or Lost Certificate Materials associated therewith); and (b)
whenever and as reasonably requested by the Corporation and the Corporation’s
Transfer Agent, at the Corporation’s sole cost and expense, do, execute,
acknowledge and deliver any and all such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, powers of attorney and any
instruments of further assurance, approvals and consents as the Corporation or
the Transfer Agent may reasonably require in order to complete, insure and
perfect a Redemption Cancellation, if such may be reasonably required by the
Corporation and/or the Corporation’s Transfer Agent.

8.6              Additional Redemption Procedures. In the event that
(a) Redemption Delivery is unsuccessful notwithstanding the fact that the
Corporation has mailed such applicable Corporation Redemption Amount and/or
Mandatory Redemption Amount to the correct address of the Holder as set forth in
the records of the Corporation; or (b) any Holder fails to timely deliver to the
Corporation for cancellation the Preferred Stock Certificates evidencing the
Series B1 Preferred Stock subject to such Corporation Redemption and/or
Mandatory Redemption, or Lost Certificate Materials associated therewith, and
the Corporation therefore refrains from completing a Redemption Delivery, such
Corporation Redemption Amount and/or Mandatory Redemption Amount shall be held
by the Corporation in trust and such Redemption Amount shall be released to such
Holder upon reasonable evidence to the Corporation or the Transfer Agent that
such Holder is (y) the legal owner of such Corporation Redemption Amount and/or
Mandatory Redemption Amount and/or (z) the delivery to the Corporation or its
Transfer Agent of the applicable Preferred Stock Certificates, as applicable, or
Lost Certificate Materials, provided that the Holder’s failure to accept such
Corporation Redemption Amount and/or Mandatory Redemption Amount, the
Corporation’s inability to pay any Holder its applicable Redemption Amount,
and/or the Holder’s failure to deliver the Preferred Stock Certificates or Lost
Certificate Materials, under either of such circumstances shall in no event
effect the validity of the Corporation Redemption Cancellation, Redemption
Cancellation, or the consequences of a Corporation Redemption Delivery or
Mandatory Redemption Delivery as described in Section 8.1 and Section 8.2
hereof. Furthermore, the Holder shall be due no interest on the Corporation
Redemption Amount and/or Mandatory Redemption Amount while being held by the
Corporation in trust and any and all interest, if any, which shall accrue on
such amount shall be the sole property of the Corporation.

8.7              Further Holder Redemption Assurances. Notwithstanding the
above, each Holder, by accepting such Preferred Stock Certificates will whenever
and as reasonably requested by the Corporation and the Corporation’s Transfer
Agent, at its sole cost and expense, do, execute, acknowledge and deliver any
and all such other and further acts, deeds, assignments, transfers, conveyances,
confirmations, powers of attorney and any instruments of further assurance,
approvals and consents as the Corporation or the Transfer Agent may reasonably
require in order to complete, insure and perfect the cancellation of such
Holder’s shares in the event of a Corporation Redemption and/or Mandatory
Redemption, if such may be reasonably required by the Corporation and/or the
Corporation’s Transfer Agent.

Vertex Energy: Series B1 Certificate of Designation

 28

 



8.8              Effect of All Redemptions. The Series B1 Preferred Stock
subject to a Corporation Redemption and/or Mandatory Redemption shall cease
accruing any Dividends and shall have all Conversion rights immediately
terminate effective as of the Corporation Redemption Date or the Mandatory
Redemption Date, unless otherwise agreed in the sole discretion of the
Corporation.

8.9              Redemption Failure. In the event the Corporation is prohibited
from completing a Mandatory Redemption by the Senior Credit Agreement, the
Series B1 Preferred Stock shall remain outstanding until such time as the
Corporation is no longer prohibited by the Senior Credit Agreement from
completing a Mandatory Redemption and at that time the Corporation shall
immediately redeem the Series B1 Preferred Stock pursuant to this Section 8.
During the period the Corporation is prohibited from completing a Mandatory
Redemption by the Senior Credit Agreement, the term “Dividend Rate” shall mean
10%.

9.                  Notices.

9.1              In General. Any notices required or permitted to be given under
the terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by nationally recognized overnight carrier
or by confirmed facsimile or email transmission, and shall be effective, unless
otherwise provided herein, three days after being placed in the mail, if mailed,
or upon receipt or refusal of receipt, if delivered personally or by nationally
recognized overnight carrier or confirmed facsimile transmission, in each case
addressed to a party. The addresses for such communications are (i) if to the
Corporation to, Chris Carlson, Corporate Secretary, 1331 Gemini Street, Suite
250, Houston, Texas 77058, Fax: (281) 486-0217, Telephone: (866) 660-8156,
Email: chrisc@vertexenergy.com with a copy to (which shall not constitute
notice) The Loev Law Firm, PC, Attn: David M. Loev, Esq., 6300 West Loop South,
Suite 280, Bellaire, Texas 77401, Fax: (713) 524-4122, Email: dloev@loevlaw.com,
and (ii) if to any Holder to the address set forth in the records of the
Corporation or its Transfer Agent, as applicable, or such other address as may
be designated in writing hereafter, in the same manner, by such person.

9.2              Notices of Record Date. In the event that the Corporation shall
propose at any time:

(a)                to declare any Distribution upon its Common Stock, whether in
cash, property, stock or other securities, whether or not a regular cash
dividend and whether or not out of earnings or earned surplus;

(b)               to effect any reclassification or recapitalization of its
Common Stock outstanding involving a change in the Common Stock; or

(c)                to voluntarily liquidate or dissolve or undertake a
Liquidation Event;

then, in connection with each such event, the Corporation shall send to the
Holders of the Series B1 Preferred Stock at least ten Business Days’ prior
written notice of the date on which a record shall be taken for such
Distribution (and specifying the date on which the holders of Common Stock shall
be entitled thereto and, if applicable, the amount and character of such
Distribution) or for determining rights to vote in respect of the matters
referred to in (b) and (c) above.

Vertex Energy: Series B1 Certificate of Designation

 29

 



Such written notice shall be given by first class mail (or express courier),
postage prepaid, addressed to the holders of Series B1 Preferred Stock at the
address for each such holder as shown on the books of the Corporation and shall
be deemed given on the date such notice is mailed.

The notice provisions set forth in this section may be shortened or waived
prospectively or retrospectively by the vote or written consent of the holders
of a Majority In Interest, voting together as a single class.

10.              No Preemptive Rights. No Holder shall have the right to
repurchase shares of capital stock of the Corporation sold or issued by the
Corporation except to the extent that such right may from time to time be set
forth in a written agreement between the Corporation and such stockholder.

11.              Reports. The Corporation shall mail to all holders of Series B1
Preferred Stock those reports, proxy statements and other materials that it
mails to all of its holders of Common Stock.

12.              Replacement Preferred Stock Certificates. In the event that any
Holder notifies the Corporation that a Preferred Stock Certificate evidencing
shares of Series B1 Preferred Stock has been lost, stolen, destroyed or
mutilated, the Corporation shall issue a replacement stock certificate
evidencing the Series B1 Preferred Stock identical in tenor and date (or if such
certificate is being issued for shares not covered in a redemption or
conversion, in the applicable tenor and date) to the original Preferred Stock
Certificate evidencing the Series B1 Preferred Stock, provided that the Holder
executes and delivers to the Corporation and/or its Transfer Agent, as
applicable, an affidavit of lost stock certificate and an agreement reasonably
satisfactory to the Corporation and its Transfer Agent to indemnify the
Corporation from any loss incurred by it in connection with such Series B1
Preferred Stock certificate, and provides the Corporation and/or its Transfer
Agent such other information, documents and if applicable, bonds and indemnities
as the Corporation or its Transfer Agent customarily requires for reissuances of
stock certificates (collectively the “Lost Certificate Materials”); provided,
however, the Corporation shall not be obligated to re-issue replacement stock
certificates if the Holder contemporaneously requests the Corporation to convert
or redeem the full number of shares evidenced by such lost, stolen, destroyed or
mutilated certificate.

13.              No Other Rights or Privileges. Except as specifically set forth
herein, the Holders of the Series B1 Preferred Stock shall have no other rights,
privileges or preferences with respect to the Series B1 Preferred Stock.

14.              Construction. When used in this Designation, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular,
and words importing the masculine gender include the feminine and neuter
genders; (v) any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Designation shall refer to this Designation as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Designation unless otherwise specified; (viii)
references to “dollars”, “Dollars” or “$” in this Designation shall mean United
States dollars; (ix) reference to a particular statute, regulation or law means
such statute, regulation or law as amended or otherwise modified from time to
time; (x) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (xi) unless otherwise stated in this Designation, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; (xii) references to “days” shall mean calendar days;
and (xiii) the paragraph and section headings contained in this Designation are
for convenience only, and shall in no manner affect the interpretation of any of
the provisions of this Designation.

Vertex Energy: Series B1 Certificate of Designation

 30

 



15.              Miscellaneous.

15.1          Cancellation of Series B1 Preferred Stock. If any shares of Series
B1 Preferred Stock are converted pursuant to Section 4 or redeemed or
repurchased by the Corporation pursuant to Section 8, the shares so converted or
redeemed shall be canceled and shall return to the status of designated, but
unissued Series B1 Preferred Stock.

15.2          Further Assurances. Each Holder hereby covenants that, in
consideration for receiving shares of Series B1 Preferred Stock, that he, she or
it will, whenever and as reasonably requested by the Corporation, do, execute,
acknowledge and deliver any and all such other and further acts, deeds,
confirmations, agreements and documents as the Corporation or its Transfer Agent
may reasonably require in order to complete, insure and perfect any of the
terms, conditions or provisions of this Designation, including, but not limited
to, (a) any Automatic Conversion; and/or (b) any Redemption.

15.3          Technical, Corrective, Administrative or Similar Changes. The
Corporation may, by any means authorized by law and without any vote of the
Holders of shares of the Series B1 Preferred Stock, make technical, corrective,
administrative or similar changes in this Designation that do not, individually
or in the aggregate, adversely affect the rights or preferences of the Holders
of shares of the Series B1 Preferred Stock.

15.4          Waiver/Amendment. Notwithstanding any provision in this
Designation to the contrary, any provision contained herein and any right of the
holders of Series B1 Preferred Stock granted hereunder may be waived and/or
amended as to all shares of Series B1 Preferred Stock (and the Holders thereof)
upon the written consent of a Majority In Interest, unless a higher percentage
is required by applicable law, in which case the written consent of the Holders
of not less than such higher percentage of shares of Series B1 Preferred Stock
shall be required.

15.5          Interpretation. Whenever possible, each provision of this
Designation shall be interpreted in a manner as to be effective and valid under
applicable law and public policy. If any provision set forth herein is held to
be invalid, unlawful or incapable of being enforced by reason of any rule of law
or public policy, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions of this Designation. No provision herein set forth
shall be deemed dependent upon any other provision unless so expressed herein.
If a court of competent jurisdiction should determine that a provision of this
Designation would be valid or enforceable if a period of time were extended or
shortened, then such court may make such change as shall be necessary to render
the provision in question effective and valid under applicable law.

Vertex Energy: Series B1 Certificate of Designation

 31

 



15.6          No Other Rights. Except as may otherwise be required by law, the
shares of the Series B1 Preferred Stock shall not have any powers, Designation,
preferences or other special rights, other than those specifically set forth in
this Designation.

16.              Definitions. In addition to other terms defined throughout this
Designation, the following terms have the following meanings when used herein:

16.1          “Accrued Dividends” means Dividends which have accrued and are
unpaid on the Series B1 Preferred Stock as of the applicable date of
determination.

16.2          “Business Day” means any day except Saturday, Sunday or any day on
which banks are authorized by law to be closed in the City of Houston, Texas.

16.3          “Closing Book Value/Market Price” means the greater of (a) the
book value of the Corporation’s Common Stock; and (b) the market price of the
Corporation’s Common Stock, each as calculated pursuant to the applicable rules
and regulations of the NASDAQ Capital Market on the Closing Date.

16.4          “Closing Date” means the first closing date of the transactions
contemplated by the Purchase Agreement.

16.5          “Closing Sales Price” means the last sales price of the Common
Stock on the Principal Market as reported by NASDAQ.com (or a comparable
reporting service of national reputation selected by the Corporation and
reasonably acceptable to a Majority In Interest of the Holders if NASDAQ.com is
not then reporting closing sales prices of the Common Stock) (collectively,
“NASDAQ.com”), or if the foregoing does not apply, the last reported sales price
of such security on a national exchange or in the over-the-counter market on the
electronic bulletin board for such security as reported by NASDAQ.com, or, if no
such price is reported for such security by NASDAQ.com, the average of the bid
prices of all market makers for such security as reported in the “pink sheets”
market maintained by OTC Market Group, in each case for such date or, if such
date was not a Trading Day for such security, on the next preceding date that
was a Trading Day. If the Closing Sales Price cannot be calculated for such
security as of either of such dates as provided above, the Closing Sales Price
of such security on such date shall be the fair market value as reasonably
determined by an investment banking firm selected by the Corporation and
reasonably acceptable to a Majority In Interest of the Holders, with the costs
of such appraisal to be borne by the Corporation.

16.6          “Common Stock” shall mean the common stock, $0.001 par value per
share of the Corporation.

Vertex Energy: Series B1 Certificate of Designation

 32

 



16.7          “Consolidated Adjusted EBITDA” means the Corporation’s operating
income, plus (i) share-based compensation expense, (ii) depreciation and
amortization, (iii) goodwill impairment charges, (iv) acquisition related
expenses, (v) nonrecurring restructuring charges, and (vi) other non-cash
expenses or one-time items, all as calculated in accordance with United States
generally accepted accounting principles, as consistently applied by the
Corporation, and which shall be reported to the Holders as soon as practicable
following the completion of the relevant measurement period.

16.8          “Conversion Price” shall equal 1.56 per share, subject to
adjustment in connection with any Recapitalization.

16.9          “Corporation Redemption Triggering Date” means June 20, 2017.

16.10      “Distribution” shall mean the transfer of cash or other property
without consideration whether by way of dividend or otherwise (other than
dividends on Common Stock payable in Common Stock), or the purchase or
redemption of shares of the Corporation for cash or property other than:
(i) repurchases of Common Stock (or securities convertible into Common Stock)
issued to or held by employees, officers, directors or consultants of the
Corporation or its subsidiaries upon termination of their employment or services
pursuant to agreements providing for the right or obligation of said repurchase,
(ii) repurchases of Common Stock (or securities convertible into Common Stock)
issued to or held by employees, officers, directors or consultants of the
Corporation or its subsidiaries pursuant to rights of first refusal contained in
agreements providing for such right, (iii) other repurchases allowed pursuant to
the terms of this Designation, or (iv) any other repurchases or redemptions of
capital stock of the Corporation approved by the holders of (a) a majority of
the outstanding shares of Common Stock; and (b) a Majority in Interest.

16.11      “Dividend Conversion Limitation” means that no Accrued Dividends
shall be payable in shares of Common Stock of the Corporation pursuant to any of
the terms of this Designation (a) unless the Dividend Shares Conversion Price
relating to such conversion is greater than the applicable Closing Book
Value/Market Price; and (b) unless such issuance of shares of Common Stock in
connection with the payment of such Accrued Dividends is allowable pursuant to
applicable NASDAQ Capital Market rules and regulations.

16.12      “Dividend Rate” shall mean, unless modified pursuant to the
definition of Required Redemption Date, an annual rate of 6% of the Original
Issue Price or 9% of the Original Issues Price in the event that the Corporation
does not meet any of the Consolidated Adjusted EBITDA targets set forth below
for the applicable measurement period, provided that such 9% annual rate shall
only apply until (and thereafter the rate shall revert to 6% per annum) the
earlier of (i) the date that the Corporation meets any of the Consolidated
Adjusted EBITDA targets set forth below for any future applicable measurement
period; or (ii) June 30, 2018:

 

Measurement Period

Consolidated
Adjusted EBITDA For the six months ending December 31, 2016 Negative $1,000,000
For the three months ending March 31, 2017 $1,000,000 For the six months ending
June 30, 2017 $3,500,000 For the nine months ending September 30, 2017
$5,500,000 For the twelve months ending December 31, 2017 $7,500,000

 



Vertex Energy: Series B1 Certificate of Designation

 33

 

 

16.13      “Dividend Shares Conversion Price” equals 90% of the arithmetic
average of the volume weighted average price (VWAP) for the ten Trading Days
immediately prior to (and not including) the applicable date of determination,
as reported by Bloomberg L.P.’s “HP” function set to “weighted average.”

16.14      “Exchange Act” means the Securities Exchange Act of 1934, as amended
(and any successor thereto) and the rules and regulations promulgated
thereunder.

16.15      “Holder” shall mean the person or entity in which the Series B1
Preferred Stock is registered on the books of the Corporation.

16.16      “Liquidation Preference” shall equal the Original Issue Price per
share.

16.17      “Majority In Interest” means Holders holding a majority of the then
aggregate shares of Series B1 Preferred Stock (less any Series B1 Preferred
Stock which is subject to a pending Corporation Redemption but for which any
Holder has refused to accept delivery or which delivery was successful of any
applicable Corporation Redemption Amount).

16.18      “Original Issue Price” shall mean 1.56 per share (as appropriately
adjusted for any Recapitalizations).

16.19      “Purchase Agreement” means that certain Securities Purchase Agreement
between the Corporation and the Original Holder(s) dated on or about the date
this Certificate of Designation is filed with the Secretary of State of Nevada.

16.20      “Preferred Stock Certificates” means the stock certificate(s) issued
by the Corporation representing the applicable Series B1 Preferred Stock shares.

16.21      “Principal Market” means initially the NASDAQ Capital Market, and
shall also include the NYSE MKT, New York Stock Exchange, the NASDAQ Global
Market, the NASDAQ Global Select Market, the OTCQB Market, the OTCQX Market, or
the OTC Pink Market, or any successor or subsequent market or exchange, which is
at the time the principal trading exchange or market for the Common Stock, based
upon share volume.

16.22      “Pro Rata Amount” means, with respect to any Holder, a fraction, the
numerator of which is equal to the number of shares of Series B1 Preferred Stock
held of record by such Holder, and the denominator of which is equal to the
aggregate number of outstanding shares of Series B1 Preferred Stock.

Vertex Energy: Series B1 Certificate of Designation

 34

 



16.23      “Recapitalization” shall mean any stock dividend, stock split,
combination of shares, reorganization, recapitalization, reclassification or
other similar event described in Sections 5.2 through 5.3.

16.24      “Restricted Shares” means shares of the Corporation’s Common Stock
which are restricted from being transferred by the Holder thereof unless the
transfer is effected in compliance with the Securities Act and applicable state
securities laws (including investment suitability standards, which shares shall
bear the following restrictive legend (or one substantially similar)):

The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act. The securities have been
acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts.

 

16.25      “Required Redemption Date” means June 24, 2020; provided, that the
Corporation is not subject to any then-existing restrictions under its Senior
Credit Agreement that prohibits Mandatory Redemption. In the event the
Corporation is subject to any then-existing restrictions under its Senior Credit
Agreement that prohibits Mandatory Redemption on June 24, 2020, “Dividend Rate”
shall mean an annual rate of 10% of the Original Issue Price from that date
forward and “Required Redemption Date” shall thereafter mean the first date
occurring following June 24, 2020 that the Corporation is not subject to any
then-existing restrictions under its Senior Credit Agreement that prohibits
Mandatory Redemption.

16.26      “SEC” means the Securities and Exchange Commission.

16.27      “Securities Act” means the Securities Act of 1933, as amended (and
any successor thereto) and the rules and regulations promulgated thereunder.

16.28      “Senior Credit Agreement” means that certain Credit and Guaranty
Agreement entered into between the Corporation, certain of its subsidiaries, the
lenders from time to time parties thereto, Goldman Sachs Specialty Lending
Holdings, Inc. and Goldman Sachs Bank USA, as administrative agent for the
lenders, Goldman Sachs Specialty Lending Holdings, Inc., dated as of originally
entered into on May 2, 2014, as amended, restated, modified, supplemented,
refinanced, renewed, extended, and revised from time to time.

16.29      “Senior Securities” means (a) the Corporation’s Series A Preferred
Stock; (b) the Senior Credit Agreement and any security, loan, agreement or
facility which the Corporation issues or enters into in connection with the
refinancing or repayment of the Senior Credit Facility; (c) the Corporation’s
March 27, 2015, Loan and Security Agreement entered into with MidCap Business
Credit LLC, and any security, loan, agreement or facility which the Corporation
issues or enters into in connection with the refinancing or repayment of such
security; (d) the Corporation’s capital leases as may be in place from time to
time; and (e) any other senior debt or other security holders of the
Corporation, including certain banks and/or institutions, which hold security
interests over the Corporation’s assets as of the Closing Date.

Vertex Energy: Series B1 Certificate of Designation

 35

 



16.30      “Series A Preferred Stock” means the Corporation’s Series A
Convertible Preferred Stock outstanding on the date this Certificate of
Designations is filed with the Secretary of State of the State of Nevada, as
amended from time to time, provided that no amendment increases the liquidation
preference of such securities.

16.31      “Series C Preferred Stock” means the Corporation’s Series C
Convertible Preferred Stock outstanding on the date this Certificate of
Designation is filed with the Secretary of State of the State of Nevada, as
amended from time to time, provided that no amendment increases the liquidation
preference of such securities.

16.32      “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

16.33      “Transfer Agent” means initially, the Corporation, which will be
serving as its own transfer agent for the Series B1 Preferred Stock, but at the
option of the Corporation from time to time and with prior written notice to the
Holders, may also mean Continental Stock Transfer, or any successor transfer
agent which the Corporation may use for its Series B1 Preferred Stock.

——————————————————————————

 

NOW THEREFORE BE IT RESOLVED, that the Designation is hereby approved, affirmed,
confirmed, and ratified; and it is further

 

RESOLVED, that each officer of the Corporation be and hereby is authorized,
empowered and directed to execute and deliver, in the name of and on behalf of
the Corporation, any and all documents, and to perform any and all acts
necessary to reflect the Board of Directors approval and ratification of the
resolutions set forth above; and it is further

 

RESOLVED, that in addition to and without limiting the foregoing, each officer
of the Corporation and the Corporation’s attorney be and hereby is authorized to
take, or cause to be taken, such further action, and to execute and deliver, or
cause to be delivered, for and in the name and on behalf of the Corporation, all
such instruments and documents as he may deem appropriate in order to effect the
purpose or intent of the foregoing resolutions (as conclusively evidenced by the
taking of such action or the execution and delivery of such instruments, as the
case may be) and all action heretofore taken by such officer in connection with
the subject of the foregoing recitals and resolutions be, and it hereby is
approved, ratified and confirmed in all respects as the act and deed of the
Corporation; and it is further

 

RESOLVED, that this Designation may be executed in several counterparts, each of
which is an original; that it shall not be necessary in making proof of this
Designation or any counterpart hereof to produce or account for any of the
other.

 

 

[Remainder of page left intentionally blank. Signature page follows.]



 



Vertex Energy: Series B1 Certificate of Designation

 36

 

 

IN WITNESS WHEREOF, the Board of Directors of the Corporation has unanimously
approved and caused this “Certificate of Designation of Vertex Energy, Inc.
Establishing the Designation, Preferences, Limitations and Relative Rights of
Its Series B1 Preferred Stock” to be duly executed and approved this ___ day of
May, 2016.

 

DIRECTORS:

 



      Benjamin P. Cowart   Director         Dan Borgen   Director         David
Phillips   Director         Christopher Stratton   Director         Timothy C.
Harvey   Director           James P. Gregory   Director



 

Vertex Energy: Series B1 Certificate of Designation

 37

 

Exhibit A

NOTICE OF CONVERSION

 

This Notice of Conversion is executed by the undersigned holder (the “Holder”)
in connection with the conversion of shares of the Series B1 Preferred Stock of
Vertex Energy, Inc., a Nevada corporation (the “Corporation”), pursuant to the
terms and conditions of that certain Certificate of Designation of Vertex
Energy, Inc., Establishing the Designation, Preferences, Limitations and
Relative Rights of its Series B1 Preferred Stock (the “Designation”), approved
by the Board of Directors of the Corporation on May 9, 2016. Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Designation.

 

Conversion: In accordance with and pursuant to such Designation, the Holder
hereby elects to convert the number of shares of Series B1 Preferred Stock
indicated below into shares of Common Stock of the Corporation as of the date
specified below.

 

 

Date of Conversion: _______________________________________________

 

Number of Preferred Shares Held by Holder: ____________________________

 

Prior to Conversion: ________________________________________________

 

Amount Being Converted Hereby: _____________________________________

 

Common Stock Shares Due:___________________________________________

 

Preferred Shares Held After Conversion: _________________________________

 

Accrued Dividends Converted ($):______________________________________

 

Dividend Share Conversion Price ($)(include calculation with
Notice):____________

 

Total Shares Due In Connection With Conversion of Dividends:________________

 

Number of Shares of Common Stock To Be Issued In Total: ___________________



 

Delivery of Shares: Pursuant to this Notice of Conversion, the Corporation shall
deliver the applicable number of shares of Common Stock (the “Shares”) issuable
in accordance with the terms of the Designation as set forth below. If Shares
are to be issued in the name of a person other than the Holder, the Holder will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Corporation in
accordance therewith. No fee will be charged to the Holder for any conversion,
except for such transfer taxes, if any. The Holder acknowledges and confirms
that the Shares issued pursuant to this Notice of Conversion will, to the extent
not previously registered by the Corporation under the Securities Act, be
Restricted Shares, unless the Shares are covered by a valid and effective
registration under the Securities Act or this Notice of Conversion includes a
valid opinion from an attorney stating that such Shares can be issued free of
restrictive legend, which shall be determined by the Corporation in its sole
discretion.

Vertex Energy: Notice of Conversion of Series B1 Preferred Stock

 1

 



If stock certificates are to be issued, in the following name and to the
following address:   If DWAC is permissible, to the following brokerage account:



 

 



    Broker:           DTC No.:           Acct. Name:           For Further
Credit (if applicable):            



Beneficial Maximum Percentage: The Holder represents that, after giving effect
to the conversion provided for in this Notice of Conversion, the Holder will not
beneficially own a number of shares of Common Stock of the Corporation which
exceeds the Maximum Percentage as determined pursuant to the provisions of the
Designation.

Authority: Any individual executing this Notice of Conversion on behalf of an
entity has authority to act on behalf of such entity and has been duly and
properly authorized to sign this Notice of Conversion on behalf of such entity.

 

      (Print Name of Holder)         By/Sign:           Print Name:          
Print Title:  

 

Vertex Energy: Notice of Conversion of Series B1 Preferred Stock

 2

 



EXHIBIT D

 

FORM OF OPINION OF COMPANY COUNSEL

 

[Capitalized terms shall have the meanings ascribed thereto in the Unit Purchase
Agreement. Subject to customary qualifications and assumptions.]

1.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.

2.

The Company has all necessary corporate power and authority to (i) execute and
deliver, and to perform its obligations under the Agreement and (ii) conduct its
business as it is, to our knowledge, currently conducted and described in the
Company SEC Documents, and own, lease and license it properties and assets.

3.

The Company is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except
where the failure to be so qualified and in good standing would not result in a
Material Adverse Effect.

4.

The execution, delivery and performance by the Company of the Agreement and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary corporate action of the Company.

5.

The Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.

6.

Except for filings, authorizations or approvals contemplated by the Agreement,
no authorizations or approvals of, and no filings with, any governmental or
administrative agency, regulatory authority, stock market or trading facility
are necessary or required by the Company for the execution and delivery of the
Agreement or the consummation of the transactions contemplated thereby, provided
that the Company will be required to file an Increase or Decrease of 5% or More
in the Number of Shares Outstanding form with the Nasdaq Capital Market no later
than 10 calendar days after the Closing.

7.

Neither the execution and delivery of the Agreement by the Company, nor the
consummation or performance by the Company of any of the transactions
contemplated by the Agreement (i) contravene, conflict with or result in a
violation of any provisions of the Company’s certificate of incorporation or
bylaws; (ii) constitute a violation of Applicable Law relevant to the Company;
(iii) violate any judgment, decree, order or award of any court, governmental
body or arbitrator specifically naming the Company which we have knowledge of;
or (iv) with or without notice and/or the passage of time, conflict with or
result in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of the Company
pursuant to, any agreement to which the Company is a party that is included as
an exhibit to the Company SEC Documents.

8.

To our knowledge, no person or entity is entitled to any preemptive, right of
first refusal, contractual or similar rights with respect to the issuance of the
Securities.

9.

The Securities have been duly authorized by all necessary corporate action on
the part of the Company and, when issued, sold and delivered against payment
therefor in accordance with the provisions of the Agreement or the Warrants,
will be duly and validly issued, fully paid and non-assessable.

 



 Page D- 1

 

 

10.

Assuming the accuracy of the representations and warranties of each of the
Purchasers set forth in Section 3 of the Agreement, the offer, issuance and sale
of the Units at the Closing pursuant to the Agreement are exempt from the
registration requirements of the Securities Act and the securities or “blue sky”
laws of the states in which the Investors reside.

11.

We have no knowledge of any actions, suits, arbitrations, claims, proceedings or
investigations pending or threatened against the Company or any of its
subsidiaries or any of their respective operations, businesses, properties or
assets by or before any court, arbitrator or government or regulatory
commission, board, body, authority or agency that challenges the validity of any
actions taken or to be taken by the Company pursuant to the Purchase Agreement
or the transaction contemplated thereby.

12.

To our knowledge, except as set forth in the Purchase Agreement, no holders of
the Company’s securities have rights to the registration of shares of Common
Stock or other securities of the Company because of the filing of the
Registration Statement or the Offering, except as set forth in the SEC
Documents.

13.

The form of certificate for the Preferred Stock and Underlying Shares conforms
to the requirements of the Nevada Revised Statutes, to the extent required
thereby.

14.

The Company is not, and immediately after giving effect to the sale of the
Securities, will not be required to be, registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

As used herein, “Applicable Law” means those laws, rules, regulations, orders,
judgments, injunctions, decrees or other restrictions of any court or
governmental authority of the Covered Law (defined below) that are normally
applicable to transactions of the type contemplated by the Agreement (other than
any laws, rules, regulations or administrative decisions of any county, town,
municipality or special political subdivision (regardless of where and how it
has been created or enabled)), subject in all cases to the Qualifications
provided herein, without our having made any special investigation as to the
applicability of any specific law, rule or regulation, and that are not the
subject of a specific opinion herein referring expressly to a particular law or
laws; provided, however, that such references (including, without limitation,
those appearing in paragraph 7 above) do not include any antifraud,
environmental, labor, tax, insurance or antitrust, laws, rules or regulations.
No opinions are offered or implied as to any matter, and no inference may be
drawn, beyond the strict scope of the specific issues expressly addressed by the
opinions herein.

The opinions in this letter are solely limited to matters involving, and we
express no opinion as to the laws of any jurisdiction other than, (i) applicable
laws of the State of Texas, (ii) Section 78 of the Nevada Revised Statutes –
‘Private Corporations’, (iii) the Texas Business Organizations Code, (iv) the
Securities Act, (v) [Insert applicable state “blue sky” statutes]; and (vi)
certain other specified laws of the United States of America to the extent
referred to specifically herein, subject in all cases to the assumptions
described in this opinion herein, and the limitations of our opinion set forth
above (collectively the “Covered Law”). In connection therewith, we note that
the Purchase Agreement and the Warrant Agreements provide that they are governed
by the laws of the state of New York and we have assumed, for purposes of the
opinions expressed with respect to the Purchase Agreement and Warrant Agreements
and transactions contemplated therein (including any required consent, approval,
authorization or filing), that the laws of the state of New York are identical
to the laws of the state of Texas, notwithstanding the express terms of the
Purchase Agreement and the Warrant Agreements. We express no opinion as to any
other laws, rules or regulations.

 Page D- 2

 

 

EXHIBIT E

 

SELLING STOCKHOLDER QUESTIONNAIRE

 

Vertex Energy, Inc.

 

Questionnaire for Selling Stockholder

 

This questionnaire is necessary to obtain information to be used by Vertex
Energy, Inc. (the “Company”) to complete a Registration Statement (the
“Registration Statement”) covering the resale of certain shares of Company
Common Stock currently outstanding and/or of certain shares of Company Common
Stock to be issued upon the conversion of preferred stock into Company Common
Stock or the exercise of currently outstanding warrants to purchase Company
Common Stock. Please complete and return this questionnaire to The Loev Law
Firm, PC, the Company’s legal counsel, to the attention of David M. Loev, either
by mail to 6300 West Loop South, Suite 280, Bellaire, Texas 77401, Attn: David
M. Loev, by email to dloev@loevlaw.com, or by fax to (713) 920-9372. Please
return the questionnaire by May, 27, 2016 or sooner, if possible. Call David M.
Loev at (713) 524-4110 with questions.

 

FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.

Please answer all questions. If the answer to any question is “None” or “Not
Applicable,” please so state.

If there is any question about which you have any doubt, please set forth the
relevant facts in your answer. 

1.

Please correct your name and/or address if not correct below

 



Name:         Address:          






 

 

 Page E- 1

 

 

2.

Please state the total number of currently outstanding shares of Company Common
Stock and Preferred Stock that you beneficially own* (including separately, the
securities acquired (or to be acquired) in the current offering), the form of
ownership and the date that you acquired such stock (for example only and
without limitation, the name of any entity which holds Company Common Stock
which you hold voting and/or dispositive control over (as well as your position
with such entity (if any) and/or your ownership of such entity if such ownership
provides you control over such entity) and a description of any shares held by
your spouse or by your children who are minors and who live in the same
household as you) and the form of ownership and the date that you acquired such
stock. Include shares registered in your name individually or jointly with
others and shares held in the name of a bank, broker, nominee, depository or in
“street name” for your account. (DO NOT list options and warrants. See Question
#3).

 

 

 

 

 

 

3.

Please list any outstanding options and warrants to purchase Company Common
Stock and Preferred Stock that you beneficially own*, including (i) the number
of shares of Company Common Stock to be issued upon the exercise of such option
or warrant, (ii) the date such option or warrant is exercisable, (iii) the
expiration date and (iv) the exercise price per share of EACH such option and
warrant. Please list separately all warrants acquired in the current offering.
Please include separately, the securities acquired (or to be acquired) in the
current offering.

 

Number of Share
Covered by Option or
Warrant

Date Exercisable

Exercise Price

Expiration Date                                                

 

4.

Please list the number of shares of Common Stock issuable upon conversion of the
Preferred Stock listed under Question #2 above that you wish to include in the
Registration Statement.

 

 

 

 

 

 

 

 Page E- 2

 

  

5.

Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you wish to
include in the Registration Statement.

 

 

 

 

 

 

6.

If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.

 

 

 

 

 

 

7.

If you are an entity, please identify the natural person(s) who exercises sole
or shared voting power* and/or sole or shared investment power* with regard to
the shares listed under Question #2 and Question #3 and the Securities acquired
in the Offering. Please also disclose the position of such natural person(s)
with the entity, if applicable.

 

 

 

 

 

 

8.

Please advise whether you are a registered broker-dealer or an affiliate*
thereof. If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.

 

 

 

 

 

 

9.

List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 

 

 

 

 

 

 Page E- 3

 



10.

If you expressly wish to disclaim any beneficial ownership* of any shares listed
under Question #2 for any reason in the Registration Statement, indicate below
the shares and circumstances for disclaiming such beneficial ownership*.

 

 

 

 

 

 

11.

With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.

 

 

 

 

 

 

12.

Please review Appendix B “Plan of Distribution.” Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock. By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 12 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 12.

 

 

 

 

 

 

The undersigned, a Selling Stockholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement. The undersigned will notify The Loev Law Firm,
PC, at the address specified above, in writing immediately of any changes in the
foregoing answers that should be made as a result of any developments occurring
prior to the time that all the shares of Common Stock of the Company are sold
pursuant to the Registration Statement referred to above. Otherwise, the Company
is to understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.

 

Dated ______________ __, _____                             By:       Name:      
Its:      



 

 

 

 

 

 

 Page E- 4

 

APPENDIX A
To Exhibit E

Certain Terms Used in Questionnaire

 

AFFILIATE

An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.

 

BENEFICIAL OWNERSHIP

A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise. A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.

 

INVESTMENT POWER

“Investment power” includes the power to dispose, or to direct the disposition
of, a security.

 

VOTING POWER

“Voting power” includes the power to vote, or to direct the voting of, a
security.

 

 Page E- 5

 

APPENDIX B

To Exhibit E

PLAN OF DISTRIBUTION

We are registering for resale by the selling stockholders and certain
transferees a total of _________ shares of common stock, of which ____________
shares are issued and outstanding and up to ____________ shares are issuable
upon exercise of warrants. We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock. We will bear all fees
and expenses incident to our obligation to register the shares of common stock.
If the shares of common stock are sold through broker-dealers or agents, the
selling stockholder will be responsible for any compensation to such
broker-dealers or agents.

The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus.

The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling stockholders will sell their shares of common stock subject to the
following:

·   all or a portion of the shares of common stock beneficially owned by the
selling stockholders or their perspective pledgees, donees, transferees or
successors in interest, may be sold on the OTC Market, any national securities
exchange or quotation service on which the shares of our common stock may be
listed or quoted at the time of sale, in the over-the counter market, in
privately negotiated transactions, through the writing of options, whether such
options are listed on an options exchange or otherwise, short sales or in a
combination of such transactions;

·    each sale may be made at market price prevailing at the time of such sale,
at negotiated prices, at fixed prices or at carrying prices determined at the
time of sale;

·      some or all of the shares of common stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions. The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the common
stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and deliver shares of
common stock to close out short positions or loan or pledge shares of common
stock to broker-dealers or agents that in turn may sell such shares; and

·      in connection with such sales through one or more broker-dealers or
agents, such broker-dealers or agents may receive compensation in the form of
discounts, concessions or commissions from the selling stockholders and may
receive commissions from the purchasers of the shares of common stock for whom
they act as broker-dealer or agent or to whom they sell as principal (which
discounts, concessions or commissions as to particular broker-dealers or agents
may be in excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
common stock from or through such broker-dealer or agent. We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.

The selling stockholder and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of common stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus. A selling
stockholder may also transfer, devise or gift the shares of common stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling stockholder under this prospectus.



 Page E- 6

 

 

If required at the time a particular offering of the shares of common stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of common stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with. There can
be no assurance that any selling stockholder will sell any or all of the shares
of common stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of common stock by the selling stockholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities
with respect to the shares of common stock. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.

We will bear all expenses of the registration of the shares of common stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling stockholder will be entitled to contribution. We will
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling stockholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this registration statement, of which this
prospectus forms a part, the shares of common stock will be freely tradable in
the hands of persons other than our affiliates.

 Page E- 7

 

EXHIBIT F

Form of Lock-Up Agreement

May ___, 2016

 

Craig-Hallum Capital Group LLC

222 South Ninth Street, Suite 350

Minneapolis, MN 55402

Dear Sirs or Madams:

As an inducement to Craig-Hallum Capital Group LLC (the “Agent”) to act as
placement agent in connection with a private placement (the “Offering”) of
preferred stock (the “Preferred Stock”) and warrants to purchase common stock of
Vertex Energy, Inc., a Nevada corporation, and any successor (by merger or
otherwise) thereto (the “Company”), the undersigned hereby agrees that without,
in each case, the prior written consent of the Agent during the period specified
in the second succeeding paragraph (the “Lock-Up Period”), the undersigned will
not (1) offer, pledge, announce the intention to sell, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, make any short sale or
otherwise transfer or dispose of, directly or indirectly, any shares of the
Preferred Stock or common stock of the Company (the “Common Stock”) or any
securities convertible into, exercisable or exchangeable for or that represent
the right to receive the Preferred Stock or Common Stock (including, without
limitation, the Preferred Stock or Common Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Undersigned’s Securities”) or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Undersigned’s Securities, whether any such
transaction described in clause (1) or clause (2) above is to be settled by
delivery of the Preferred Stock or Common Stock or such other securities, in
cash or otherwise. The foregoing restriction is expressly agreed to preclude the
undersigned from engaging in any hedging or other transaction which is designed
to or which reasonably could be expected to lead to or result in a sale or
disposition of the Undersigned’s Securities even if such securities would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Undersigned’s Securities or with respect
to any security that includes, relates to or derives any significant part of its
value from such Securities.

In addition, the undersigned agrees that, without the prior written consent of
the Agent, it will not, during the Lock-Up Period, make any demand for or
exercise any right with respect to, the registration of any of the Preferred
Stock or Common Stock or any security convertible into or exercisable or
exchangeable for the Preferred Stock or Common Stock.

The initial Lock-Up Period will commence on the date of this Agreement and
continue to and include the date that is 90 days after the date on which the
resale registration statement registering the securities sold in the Offering
becomes effective.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts and (ii) to any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned; provided, in each case, that (x) such transfer shall not involve a
disposition for value, (y) the transferee agrees in writing with the Agent to be
bound by the terms of this Lock-Up Agreement and (z) no filing by any party
under Section 16(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), shall be required or shall be made voluntarily in connection
with such transfer. For purposes of this Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, nor more remote than first
cousin.

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that it shall apply to any of the Undersigned’s Securities issued upon such
exercise or (ii) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period,
and such a Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the Securities and
Exchange Commission or other regulatory authority in respect thereof or
transactions thereunder or contemplated thereby, by the undersigned, the Company
or any other person, shall be required, and no such announcement or filing is
made voluntarily, by the undersigned, the Company or any other person, prior to
the expiration of the Lock-Up Period.



 Page F- 1

 

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of the
Preferred Stock or Common Stock if such transfer would constitute a violation or
breach of this Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Agent that it
does not intend to proceed with the Offering, (ii) the purchase agreement for
the Offering does not become effective, or if the purchase agreement for the
Offering (other than the provisions thereof which survive termination) shall
terminate or be terminated prior to payment for and delivery of the Preferred
Stock to be sold thereunder, or (iii) the Offering is not completed by May 31,
2016.

The undersigned understands that the Agent is proceeding with the Offering in
reliance upon this Agreement.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.



Very truly yours,     Printed Name of Holder   By:   Signature     Printed Name
of Person Signing
(and indicate capacity of person signing if
signing as custodian, trustee or on behalf of
an entity)






 Page F- 2

 

 

 

